


 

Exhibit 10.30

 

LEASE

 

BETWEEN

 

BOSTON WHARF CO.

 

Landlord

 

AND

 

THE MacGREGOR GROUP, INC.

 

Tenant

 

321 Summer Street

 

Boston, Massachusetts

 

--------------------------------------------------------------------------------


 

AGREEMENT OF LEASE

 

AGREEMENT OF LEASE made as of the 15th day of August, 2000, by and between
BOSTON WHARF CO., a Massachusetts general partnership (hereinafter referred to
as “Landlord”) and THE MacGREGOR GROUP, INC., a Delaware corporation
(hereinafter referred to as “Tenant”).

 

WITNESSETH:

 

Landlord hereby leases to Tenant and Tenant hereby hires from Landlord the
entire first (1st), second (2nd) and third (3rd) floors and a portion of the
so-called second basement level, all as shown on Exhibit A attached hereto and
made a part hereof (hereinafter referred to as the “Premises” or the “Demised
Premises”) contained in the building known and numbered as 321 Summer Street,
Boston, Suffolk County, Massachusetts (hereinafter referred to as the
“Building”).

 

1.             REFERENCE DATA

 

Each reference in this Lease to any of the terms and titles contained in this
Article shall be deemed and construed to incorporate the data stated following
that term or title in this Article.

 

1)

 

Additional Rent:

Sums or other charges payable by Tenant to Landlord under this Lease, other than
Yearly Fixed Rent.

 

 

 

 

2)

 

Brokers:

Cushman & Wakefield of Massachusetts, Inc.

 

 

 

 

3)

 

Business Day:

All days except Saturdays, Sundays, days defined as “legal holidays” for the
entire state under the laws of the Commonwealth of Massachusetts, and such other
days as Tenant presently or in the future recognizes as holidays for Tenant’s
general staff.

 

 

 

 

4)

 

Final Plans Date:

August 1,2000.

 

 

 

 

5)

 

Land:

The parcel of land on which the Building is situated.

 

 

 

 

6)

 

Landlord’s Address:

253 Summer Street
Boston, Massachusetts 02210

 

 

 

 

7)

 

Landlord’s Architect:

Any licensed architect designated by Landlord.

 

 

 

 

8)

 

Lease Year:

A twelve (12) month period beginning on the Term Commencement Date and each
succeeding twelve (12) month period during the Term of this Lease, except that
if the Term Commencement Date shall be other than the first day of a calendar
month, the first Lease Year shall include the partial calendar month in which
the Term

 

1

--------------------------------------------------------------------------------


 

 

 

 

Commencement Date occurs as well as the succeeding twelve (12) full calendar
months.

 

 

 

 

9)

 

Mortgage:

A mortgage, deed of trust, trust indenture, or other security instrument of
record creating an interest in or affecting title to the Property or any part
thereof or interest therein, and any and all renewals, modifications,
consolidations or extensions of any such instrument.

 

 

 

 

10)

 

Mortgagee:

The holder of any Mortgage.

 

 

 

 

11)

 

Property:

The Land and Building.

 

 

 

 

12)

 

Rent:

Yearly Fixed Rent and Additional Rent.

 

 

 

 

13)

 

Rentable Area:

37,551 square feet.

 

 

 

 

14)

 

Tenant’s Address:

Until the Term Commencement Date, 316 Summer Street, Boston, Massachusetts
02210, and thereafter, the Demised Premises.

 

 

 

 

15)

 

Term Commencement

 

 

 

Date:

As defined in Section 3.2.

 

 

 

 

16)

 

Term of this Lease:

As defined in Section 3.1.

 

 

 

 

17)

 

Termination Date:

As defined in Section 3.1.

 

 

 

 

18)

 

Use of Demised Premises:

General office purposes.

 

 

 

 

19)

 

Yearly Fixed Rent:

$1,192,244.28 through the end of the fifth Lease Year, and $1,380,000
thereafter.

 

2.             DESCRIPTION OF DEMISED PREMISES

 

2.1           Demised Premises. The Demised Premises are that portion of the
Building as described above (as the same may from time to time be constituted
after changes therein, additions thereto and eliminations therefrom pursuant to
rights of Landlord hereinafter reserved).

 

2.2           Appurtenant Rights. Tenant shall have, as appurtenant to the
Demised Premises, rights to use in common, subject to reasonable rules from time
to time made by Landlord of which Tenant is given notice, those common roadways,
walkways, elevators, hallways and stairways necessary for access to that portion
of the Building occupied by the Demised Premises. Subject to Landlord’s
reasonable security requirements, Tenant shall have access to the Demised
Premises at all times, utilizing keys or such other devices as Landlord may
supply to regulate entry by means of the main entrance of the Building.

 

2

--------------------------------------------------------------------------------


 

2.3           Reservations. All the perimeter walls of the Demised Premises
except the inner surfaces thereof, any space in or adjacent to the Demised
Premises used for servicing other portions of the Building exclusively or in
common with the Demised Premises, including without limitation (where
applicable) shafts, stacks, pipes, conduits, wires and appurtenant fixtures, fan
rooms, ducts, electric or other utilities, sinks or other Building facilities,
and the use thereof, as well as the right of access through the Demised Premises
for the purpose of operation, maintenance, decoration and repair, are expressly
reserved to Landlord.

 

3.             TERM OF LEASE

 

3.1           Term. The Term of this Lease is ten (10) years (or until such Term
shall sooner cease or expire) commencing on the Term Commencement Date and
ending on the day immediately prior to the tenth (10th) anniversary thereof,
except that if the Term Commencement Date is other than the first day of a
calendar month, the Term of this Lease shall end on the last day of the calendar
month in which said tenth (10th) anniversary occurs. The date on which the Term
of this Lease is scheduled to expire is hereinafter referred to as the
“Termination Date”.

 

3.2           Term Commencement Date. The Term Commencement Date shall be the
earlier of (a) the date on which, pursuant to permission therefor duly given by
Landlord, Tenant undertakes Use of the Demised Premises for general office
purposes, or (b) the date on which the Demised Premises are ready for Tenant’s
occupancy in accordance with the provisions of Section 4.2.

 

3.3           Option to Extend. So long as this Lease remains in full force and
effect, Tenant may extend the Term of this Lease for five (5) years by giving
notice of such election to Landlord at least twelve (12) months prior to the
originally-scheduled Termination Date. Such extension shall be on the same terms
and conditions set forth herein, subject to the provisions of Section 6.1,
except that Tenant shall have no further option to extend said Term.

 

4.             WORK BY LANDLORD; TENANT’S ACCESS

 

4.1           Completion Date - Delays. Subject to delay by causes beyond the
reasonable control of Landlord or caused by the action or inaction of Tenant,
Landlord shall use reasonable diligence in order to have the Demised Premises
ready for occupancy by Tenant as soon as practicable. The failure to have the
Demised Premises so ready by a particular date shall in no way affect the
validity of this Lease or the obligations of Tenant hereunder, provided however
that Tenant may terminate this Lease by notice given to Landlord at any time
after May 31, 2001 if the Demised Premises are not ready for Tenant’s occupancy
within fifteen (15) days following receipt of such notice.

 

4.2           When Premises Deemed Ready. The Demised Premises shall be
conclusively deemed ready for Tenant’s occupancy after Landlord gives notice to
Tenant, together with a certificate from Landlord’s Architect, that the
installations to be done by Landlord in the Demised Premises (as hereinafter set
forth in this Article) have been substantially completed by Landlord insofar as
is practicable in view of delays or defaults, if any, of Tenant. Such work shall
not be deemed incomplete if only minor or insubstantial details of construction
or

 

3

--------------------------------------------------------------------------------


 

mechanical adjustments remain to be done, or if a delay is caused in whole or in
part by Tenant through the delay of Tenant in submitting any plans and/or
specifications, supplying information, approving plans, specifications or
estimates, giving authorization or otherwise. Landlord’s Architect’s certificate
of substantial completion, as hereinabove stated, given in good faith, or of any
other facts pertinent to this Article, shall be deemed conclusive of the
statements therein contained and binding upon Tenant.   Following the completion
of the work to be performed by Landlord pursuant to this Article, Landlord shall
obtain from the Boston Inspectional Services Department a certificate
authorizing the use and occupancy of the Demised Premises pursuant to the
applicable provisions of the Massachusetts State Building Code. Landlord will
save Tenant harmless, and will exonerate and indemnify Tenant from and against,
any claims, liabilities, penalties, damages, losses, costs and expenses
(including without limitation reasonable attorneys’ fees) resulting from
Landlord’s failure to obtain such certificate.

 

4.3           Landlord’s Work. Landlord shall, at Landlord’s expense, perform
the work described in Exhibit B attached hereto and made a part hereof in order
to make certain improvements to the so-called shell and core of the Building
(hereinafter referred to as the “Base Building Work”). In addition, Landlord
shall perform such further work as may be necessary to lay out the Demised
Premises for Tenant’s occupancy (hereinafter referred to as the “Premises
Work”). Tenant shall furnish final architectural, electrical and mechanical
construction drawings and specifications describing the Premises Work
(hereinafter referred to as the “Plans”). The Plans shall be subject to approval
by Landlord and Landlord’s Architect (which approval shall not be unreasonably
withheld or delayed in the case of any proposed Premises Work of an interior,
non-structural nature) and shall be prepared so as to comply with their
requirements in order to avoid conflict with the design and function of the
Building. It shall be Tenant’s responsibility to assure that the Plans have been
delivered to Landlord and approved as aforesaid on or before the Final Plans
Date. Tenant has assured itself by direct communication with architects and
engineers that the final, approved Plans can be delivered to Landlord on or
before the Final Plans Date, provided that Tenant promptly furnishes complete
information concerning its requirements to said architects and engineers as and
when requested by them; and Tenant covenants and agrees to cause said final,
approved Plans to be delivered to Landlord on or before said Final Plans Date
and to devote such time as may be necessary in consultation with said architects
and engineers to enable them to complete and submit all Plans within the
required time limit. Following the presentation to Landlord of invoices and
receipts evidencing to Landlord’s reasonable satisfaction the architectural and
engineering costs incurred by Tenant with respect to the Plans, Landlord shall
pay to Tenant an amount equal to such costs (hereafter referred to as the
“Design Allowance”). Landlord shall solicit bids from the contractors identified
on Exhibit B-1 attached hereto and made a part hereof for the performance of the
Premises Work subject to such terms and conditions as Landlord may customarily
prescribe for projects of such type. Landlord shall provide copies of such bids
to Tenant and Tenant shall, within seven (7) days thereafter, select a
contractor from among the bidders to perform the Premises Work.

 

4.4           Conclusiveness of Landlord’s Performance. Tenant shall be
conclusively deemed to have agreed that Landlord has performed all of its
obligations under this Article 4 unless not later than the end of the ninth
calendar month next beginning after Landlord’s notice of substantial completion
under Section 4.2 Tenant shall give Landlord written notice specifying the
respects in which Landlord has not performed such obligations. Landlord shall
promptly correct any defective or incomplete items of work specified in any such
notice. Landlord shall in

 

4

--------------------------------------------------------------------------------


 

all events be responsible throughout the Term of this Lease for performance of
the repairs described in Section 7.4, and shall further use reasonable efforts
to enforce on Tenant’s behalf any warranties received by Landlord in connection
with the work described in the Plans.

 

4.5           Entry by Tenant; Interference With Construction. In the event that
Tenant is permitted by Landlord to enter the Demised Premises prior to the Term
Commencement Date to undertake such work as is to be performed by Tenant
pursuant to this Lease in order to prepare the Demised Premises for Tenant’s
occupancy, such entry shall be deemed to be pursuant to a license from Landlord
to Tenant and shall be at the risk of Tenant. In no event shall Tenant interfere
with any construction work being performed by or on behalf of Landlord in or
around the Building; without limiting the generality of the foregoing, Tenant
shall comply with all instructions issued by Landlord’s contractors relative to
the moving of Tenant’s equipment and other property into the Demised Premises
and shall pay any fees or costs imposed in connection therewith.

 

4.6           Tenant’s Cost. Tenant shall bear all costs incurred by Landlord in
order to perform the Premises Work to the extent that such costs exceed
Landlord’s Contribution (as such term is hereinafter defined). Payment of such
excess costs shall be made prorata as the Premises Work progresses, and within
ten (10) days next following periodic billings by Landlord to Tenant. For
purposes hereof, “Landlord’s Contribution” shall mean the sum of $938,775 less
the Design Allowance.

 

4.7           Change Orders. Tenant may from time to time propose revisions to
the Plans. Landlord shall not unreasonably withhold its consent to any such
revisions of a non-structural nature which will not tend to delay completion of
Landlord’s work hereunder and do not affect the common areas or facilities of
the Property. To the extent that the Plans are revised hereunder so as to result
in any increase or decrease in the cost of such work, the amount of such
increase shall be added to and the amount of such decrease shall subtracted from
the amount which Tenant is obligated to pay pursuant to Section 4.6.

 

5.             USE OF PREMISES

 

5.1           Permitted Use. Tenant may during the Term of this Lease occupy and
use the Demised Premises for the permitted Use set forth in Article 1 and for no
other purpose. Service and utility areas (whether or not a part of the Demised
Premises) shall be used only for the particular purpose for which they are
designated.

 

5.2           Prohibited Uses. Tenant shall not use, or suffer or permit the use
of, or suffer or permit anything to be done in or anything to be brought into or
kept in, the Demised Premises or any part thereof (i) which would violate any of
the covenants, agreements, terms, provisions and conditions of this Lease,
(ii) for any unlawful purposes or in any unlawful manner, or (iii) which, in the
reasonable judgment of Landlord shall in any way (a) impair or tend to impair
the appearance or reputation of the Building, (b) impair or interfere with or
tend to impair or interfere with any of the Building services or the proper and
economic heating, cleaning, air conditioning or other servicing of the Building
or with the use of any of the other areas of the Building, or (c) occasion
discomfort, inconvenience or annoyance to any of the other tenants or occupants
of the Building, whether through the transmission of noise or odors or
otherwise.

 

5

--------------------------------------------------------------------------------


 

Without limiting the generality of the foregoing, no food shall be prepared or
served for consumption by the general public on or about the Demised Premises;
no intoxicating liquors or alcoholic beverages shall be sold or otherwise
permitted on or about the Demised Premises; no lottery tickets (even where the
sale of such tickets is not illegal) shall be sold and no gambling, betting or
wagering shall otherwise be permitted on or about the Demised Premises; no
machinery shall be operated in the Demised Premises if such operation involves
vibratory motion of any kind; no loitering shall be permitted on or about the
Demised Premises; and no loading or unloading of supplies or other material to
or from the Demised Premises shall be permitted on the Land except at times and
in locations to be designated by Landlord. The Demised Premises shall be
maintained in a sanitary condition, and kept free of rodents and vermin. All
trash and rubbish shall be suitably stored in the Demised Premises or other
locations designated by Landlord from time to time.

 

5.3           Licenses and Permits. If any governmental license or permit shall
be required for the proper and lawful conduct of Tenant’s business, and if the
failure to secure such license or permit would in any way affect Landlord,
Tenant, at Tenant’s expense, shall (subject to Landlord’s obligations set forth
in Article 4) duly procure and thereafter maintain such license or permit and
submit the same to inspection by Landlord. Tenant, at Tenant’s expense, shall at
all times comply with the terms and conditions of each such license or permit.

 

6.             RENT

 

6.1           Yearly Fixed Rent. Tenant shall pay to Landlord, without any
set-off or deduction, at Landlord’s office, or to such other person or at such
other place as Landlord may designate by notice to Tenant, the Yearly Fixed Rent
set forth in Article 1, provided however that, if Tenant duly exercises its
option pursuant to Section 3.3 to extend the Term hereof, the Yearly Fixed Rent
shall be increased effective as of the commencement of such extension period to
reflect the fair market rental value of the Demised Premises for the balance of
the Term of this Lease, taking into account Tenant’s obligations to pay
Additional Rent and all other provisions of this Lease. If Tenant so requests in
writing, Landlord shall, within ten (10) days following receipt of such request
(but no sooner than fifteen (15) months prior to the originally-scheduled
Termination Date) notify Tenant of Landlord’s opinion as to said fair market
rental value. If no such request has been received by Landlord, Landlord shall
render such opinion following Tenant’s exercise of its option to extend the Term
of the Lease as aforesaid, and if Landlord and Tenant have not in any event
mutually agreed upon the same as of the thirtieth (30th) day following
Landlord’s receipt of Tenant’s notice of such exercise, then in such event said
fair market rental value shall be determined by appraisers, one to be chosen by
Landlord, one to be chosen by Tenant, and a third to be selected by the two
first chosen. All appraisers chosen or selected hereunder shall be independent
of the parties, shall have received the M.A.I. (Member, Appraisal Institute)
designation from the American Institute of Real Estate Appraisers and shall have
had at least ten (10) years of experience in appraising office space in the
downtown or Fort Point Channel sections of the City of Boston. The unanimous
written decision of the first two chosen, without selection and participation of
a third appraiser, or otherwise the written decision of a majority of three
appraisers chosen and selected as aforesaid, shall be conclusive and binding
upon Landlord and Tenant. Landlord and Tenant shall each notify the other of its
chosen appraiser within ten (10) days following expiration of the aforesaid
thirty (30) day period and, unless such two appraisers shall have reached a
unanimous decision within thirty (30) days

 

6

--------------------------------------------------------------------------------


 

after having been chosen, they shall within a further ten (10) days elect a
third appraiser and notify Landlord and Tenant thereof. Each party shall bear
the expense of the appraiser chosen by such party pursuant to this Section, and
the parties shall equally share the expense of the third appraiser (if any). If
the Yearly Fixed Rent for such extension period shall not have been “ determined
prior to the commencement thereof, Tenant shall continue to pay Yearly Fixed
Rent at the rate most recently in effect, subject to retroactive adjustment once
the Yearly Fixed Rent for such period has in fact been determined. In no event
shall the foregoing provisions be construed so as to result in any reduction in
the Rent payable by Tenant or in any increase in Yearly Fixed Rent so as to
exceed the value set forth in the opinion rendered by Landlord as aforesaid.
Yearly Fixed Rent shall be paid in equal monthly installments in advance on or
before the first Business Day of each calendar month during the Term of this
Lease and shall be apportioned for any fraction of a month in which Yearly Fixed
Rent first becomes payable or in which the last day of the Term of this Lease
may fall.

 

6.2           Taxes. Tenant shall pay to Landlord as Additional Rent a
proportionate share (as defined in Section 6.4) of all real estate taxes
(including without limitation all betterment assessments, all fire service
availability fees and similar charges for customary governmental services, all
other charges in lieu of such taxes and any tax on any fixture installed in the
Building, even if taxed as personal property) imposed against the Building and
the Land, in excess of $222,732.50, pro-rated with respect to any portion of a
fiscal year in which the Term of this Lease begins or ends. Such payments shall
be due and payable in installments corresponding to those in which such taxes
are payable by Landlord, and within fifteen (15) days after Tenant shall have
received a copy of the relevant tax bills. If Landlord shall receive any refund
of real estate taxes of which Tenant has paid a portion pursuant to this
Section, then, out of any balance remaining after deducting Landlord’s expenses
incurred in obtaining such refund, Landlord shall pay to Tenant the same
proportionate share of said balance, prorated as set forth above. Tenant shall,
if as and when demanded by Landlord and with each monthly installment of Yearly
Fixed Rent, make tax fund payments to Landlord. “Tax fund payments” refer to
such payments as Landlord shall reasonably determine to be sufficient to provide
in the aggregate a fund adequate to pay, when they become due and payable, all
payments required from Tenant under this Section. In the event that said tax
fund payments are so demanded, and if the aggregate of said tax fund payments is
not adequate to pay Tenant’s share of such taxes, Tenant shall pay to Landlord
the amount by which such aggregate is less than the amount of said share such
payment to be due and payable at the time set forth above. Any surplus tax fund
payments shall be accounted for to Tenant after payment by Landlord of the taxes
on account of which they were made, and shall be credited by Landlord against
future tax fund payments or refunded to Tenant at Tenant’s option.

 

6.3           Operating Expenses. Tenant shall pay to Landlord as Additional
Rent a proportionate share (as defined in Section 6.4) of all annual costs and
expenses incurred by Landlord in the operation and maintenance of the Building
and the Land in excess of $445,465, including, without limiting the generality
of the foregoing, all such costs and expenses in connection with (1) insurance,
sprinkler service, license fees, security, trash and rubbish removal, janitorial
service, landscaping, and snow removal, (2) wages, salaries, management fees
(not exceeding 5% of rents and other Building revenue), employee benefits,
payroll taxes, administrative and auditing expenses, and equipment and materials
for the operation, management and maintenance of the Property, (3) any capital
expenditure (amortized, with

 

7

--------------------------------------------------------------------------------


 

interest, on such reasonable basis as Landlord shall determine) made by Landlord
for the purpose of achieving a reasonably-corresponding reduction of other
operating expenses or complying with any governmental requirement imposed after
the date of this Lease, (4) the furnishing of heat, air conditioning, water and
other utilities, (5) the operation and servicing of any computer system
installed to regulate Building equipment, (6) the furnishing of the repairs and
services referred to in Section 7.4 and (7) unless such costs and expenses for a
particular year include management fees, a supervisory and overhead fee which
shall be in an amount equal to ten percent (10%) of all other such costs and
expenses (the foregoing being hereinafter referred to as “operating expenses”).
If, during any portion of a fiscal year for which operating expenses are being
computed pursuant to this Section, less than the entire rentable area of the
Building is occupied or Landlord is not supplying all occupants with the same
services being supplied hereunder, such costs and expenses shall be reasonably
extrapolated in order to take into account the costs and expenses which would
have been incurred had the entire rentable area of the Building been occupied
and had such services been supplied to all occupants. As soon as Tenant’s share
of operating expenses with respect to any fiscal year established from time to
time by Landlord can be determined, the same will be certified by Landlord to
Tenant and will become payable to Landlord within thirty (30) days following
such certification, subject to proration with respect to any portion of a fiscal
year in which the Term of this Lease begins or ends or in the event that
Landlord designates a different fiscal year. Tenant shall, if as and when
demanded by Landlord and with each monthly installment of Yearly Fixed Rent,
make operating fund payments to Landlord. “Operating fund payments” refer to
such payments as Landlord shall reasonably determine to be sufficient to provide
in the aggregate a fund adequate to pay, when they become due and payable, all
payments required from Tenant under this Section. In the event that operating
fund payments are so demanded, and if the aggregate of said operating fund
payments is not adequate to pay Tenant’s share of operating expenses, Tenant
shall pay to Landlord the amount by which such aggregate is less than the amount
of said share, such payment to be due and payable at the time set forth above.
Any surplus operating fund payments shall be accounted for to Tenant after such
surplus has been determined, and shall be credited by Landlord against future
operating fund payments or refunded to Tenant at Tenant’s option.

 

6.4           Tenant’s Proportionate Share. Tenant’s proportionate share of
taxes and operating expenses pursuant to Sections 6.2 and 6.3 shall be computed
according to the ratio (initially 42.14%, but subject to adjustment as of the
last day of the relevant fiscal year in the event of any reconfiguration of the
Demised Premises or structural expansion of the Building) between the Rentable
Area of the Demised Premises (as defined in Article 1) and the total rentable
area of all space in the Building. Computations of rentable area other than in
the Demised Premises shall be made by Landlord’s Architect, whose good faith
determination shall be conclusive and binding on Tenant.

 

6.5           Payment to Mortgagee. Landlord reserves the right to provide in
any Mortgage given by it of the Property that some or all rents, issues, and
profits and all other amounts of every kind payable to the Landlord under this
Lease shall be paid directly to the Mortgagee for Landlord’s account and Tenant
covenants and agrees that it will, after receipt by it of notice from Landlord
designating such Mortgagee to whom payments are to be made by Tenant, pay such
amounts thereafter becoming due directly to such Mortgagee until excused
therefrom by notice from such Mortgagee.

 

8

--------------------------------------------------------------------------------


 

7.             UTILITIES AND LANDLORD’S SERVICES

 

7.1           Electricity. Tenant shall purchase the electrical energy that
Tenant requires for operation of the lighting fixtures, appliances and equipment
(including without limitation all air conditioning equipment) servicing the
Demised Premises. The costs of initially installing any required meter shall be
paid by Landlord, but Tenant shall keep said meter and installation equipment in
good working order and repair. Landlord shall not be liable in any way to Tenant
for any failure or defect in the supply or character of electrical energy
furnished to the Demised Premises by reason of any requirement, act or omission
of the public utility serving the Building with electricity unless due to the
act or omission of Landlord. Tenant’s use of electrical energy in the Demised
Premises shall not at any time exceed the capacity of any of the electrical
conductors and equipment in or otherwise serving the Demised Premises. In order
to insure that such capacity is not exceeded and to avert possible adverse
effect upon the Building electrical services Tenant shall give notice to
Landlord and obtain Landlord’s prior written consent whenever Tenant shall
connect to the Building electrical distribution system any fixtures, appliances
or equipment other than lamps, typewriters and similar small machines. Any
additional feeders or risers to supply Tenant’s electrical requirements in
addition to those originally installed and all other equipment proper and
necessary in connection with such feeders or risers, shall be installed by
Tenant at the sole cost and expense of Tenant, provided that such additional
feeders and risers are permissible under applicable laws and insurance
regulations and the installation of such feeders or risers has been approved in
writing by Landlord in advance thereof and will not cause permanent damage or
injury to the Building or cause or create a dangerous condition or unreasonably
interfere with other tenants of the Building. Tenant agrees that it will not
make any alteration or material addition to the electrical equipment and/or
appliances in the Demised Premises without the prior written consent of Landlord
in each instance first obtained, which consent will not be unreasonably
withheld, and will promptly advise Landlord of any alteration or addition to
such electrical equipment and/or appliances. Landlord, at Tenant’s expense,
shall install and replace all light fixtures, bulbs, tubes, lamps, lenses,
globes, ballasts and switches used in the Demised Premises.

 

7.2           Water Charges. Landlord shall furnish hot and cold water for
ordinary cleaning, toilet, lavatory and drinking purposes to the extent required
to service facilities installed in the Demised Premises pursuant to the
provisions of this Lease. If Tenant requires, uses or consumes water for any
purpose other than for such purposes, Landlord may (i) assess a reasonable
charge for the additional water so used or consumed by Tenant or (ii) install a
water meter and thereby measure Tenant’s water consumption for all purposes. In
the latter event, Tenant shall pay the cost of the meter and the cost of
installing any equipment required in connection therewith, and shall keep said
meter and installation equipment in good working order and repair, and shall pay
for water consumed, as shown on said meter, together with the sewer charge based
on said meter charges, as and when bills are rendered.

 

7.3           Heat and Air Conditioning.

 

(a)           Landlord shall, through the equipment of the Building, furnish to
and distribute in the Demised Premises heat as normal seasonal changes may
require on Business Days from 8:00 a.m. to 6:00 p.m. when reasonably required
for the comfortable occupancy of the Demised Premises by Tenant. Tenant agrees
to lower and close the blinds or drapes when

 

9

--------------------------------------------------------------------------------


 

necessary because of the sun’s position whenever the air conditioning system is
in operation, and to cooperate fully with Landlord with regard to and abide by
all regulations and requirements which Landlord may prescribe for the proper
functioning and protection of the heating and air conditioning system.

 

(b)           Landlord’s only obligation under this Lease with respect to the
air conditioning of the Demised Premises is to maintain the Building equipment
servicing the Demised Premises and to furnish chilled water therefor. The
distribution of air conditioning within the Demised Premises utilizes, as part
of said equipment, handlers which are operated electrically at Tenant’s expense
pursuant to Section 7.1.

 

(c)           Landlord will endeavor, upon reasonable advance written notice
from Tenant of its requirements, to furnish additional heat or air conditioning
service to the Demised Premises on days and at times other than as provided in
this Article. Tenant will pay to Landlord a reasonable charge (which shall be
standard for all Building tenants) for any such additional heat or air
conditioning service required by Tenant.

 

7.4           Repairs and Other Services. Except as otherwise provided in
Articles 16 and 18, and subject to Tenant’s obligations in Article 12 and
elsewhere in this Lease, Landlord shall (a) keep and maintain the roof, exterior
walls, structural floor slabs and columns of the Building in as good condition
and repair as they are in on the Term Commencement Date, reasonable use and wear
excepted, and maintain in workable condition the common sanitary, electrical,
heating, air conditioning and other systems of the Building, (b) provide
cleaning services on Business Days according to the cleaning standards set forth
in Exhibit C attached hereto and made a part hereof, (c) keep all roadways,
walkways and parking areas on the Property clean and remove all snow and ice
therefrom, (d) replace windows whenever broken other than as a result of the
act, omission, fault, negligence or misconduct of Tenant or Tenant’s agents,
contractors, employees or invitees and (e) employ a guard to be stationed at the
main entrance of the Building from 4:30 p.m. until Midnight on Business Days.

 

7.5           Interruption or Curtailment of Services. Landlord reserves the
right to interrupt, curtail, stop or suspend the furnishing of services and the
operation of any Building system, when necessary by reason of accident or
emergency, or of repairs, alterations, replacements or improvements in the
reasonable judgment of Landlord desirable or necessary to be made, or of
difficulty or inability in securing supplies or labor, or of strikes, or of any
other cause beyond the reasonable control of Landlord, whether such other cause
be similar or dissimilar to those hereinabove specifically mentioned, until said
cause has been removed. Landlord shall have no responsibility or liability for
any such interruption, curtailment, stoppage, or suspension of services or
systems, except that Landlord shall exercise reasonable diligence to eliminate
the cause of same.

 

8.             CHANGES OR ALTERATIONS BY LANDLORD

 

Landlord reserves the right, exercisable by itself or its nominee, at any time
and from time to time without the same constituting an actual or constructive
eviction and without incurring any liability to Tenant therefor or otherwise
affecting Tenant’s obligations under this Lease, to make such changes,
alterations, additions, improvements, repairs or replacements in or

 

10

--------------------------------------------------------------------------------


 

to the Building (including the Demised Premises) and the fixtures and equipment
thereof, as well as in or to the street entrances, halls, passages, elevators,
and stairways thereof, as it may deem necessary or desirable, and to change the
arrangement and/or location of entrances or passageways, doors and doorways, and
corridors, elevators, stairs, toilets, or other public parts of the Building,
provided, however, that there be no unreasonable obstruction of the right of
access to, or unreasonable interference with the use and enjoyment of, the
Demised Premises by Tenant, except that Landlord shall not be obligated to
employ labor at so-called “over-time” or other premium pay rates. Nothing
contained in this Article shall be deemed to relieve Tenant of any duty,
obligation or liability of Tenant with respect to making or causing to be made
any repair, replacement or improvement or complying with any law, order or
requirement of any governmental or other authority. Landlord reserves the right
to from time to time change the address of the Building.

 

9.             FIXTURES, EQUIPMENT AND IMPROVEMENTS - REMOVAL BY TENANT

 

All fixtures, equipment, improvements and appurtenances attached to or built
into the Demised Premises prior to or during the Term, whether by Landlord at
its expense or at the expense of Tenant (either or both) or by Tenant shall be
and remain part of the Demised Premises and shall not be removed by Tenant at
the end of the Term unless otherwise expressly provided in this Lease. If
furnished and installed by and at the sole expense of Tenant, all removable
electric fixtures, air conditioning, carpets, drinking or tap water facilities,
furniture, trade fixtures or business equipment shall not be deemed to be
included in such fixtures, equipment, improvements and appurtenances and may be,
and upon the request of Landlord will be, removed by Tenant upon the condition
that such removal shall not materially damage the Demised Premises or the
Building and that the cost of repairing any damage to the Demised Premises or
the Building arising from such removal shall be paid by Tenant, provided,
however, that any of such items toward which Landlord shall have granted any
allowance or credit to Tenant shall be deemed not to have been furnished and
installed in the Demised Premises by or at the sole expense of Tenant.

 

10.           ALTERATIONS AND IMPROVEMENTS BY TENANT

 

Tenant shall make no alterations, decorations, installations, removals,
additions or improvements in or to the Demised Premises without Landlord’s prior
written consent and then only by contractors or mechanics approved by Landlord.
No installations or other such work shall be undertaken or begun by Tenant until
Landlord has approved written plans and specifications therefor; and no
amendments or additions to such plans and specifications shall be made without
prior written consent of Landlord. Any such alterations, decorations,
installations, removals, additions and improvements shall be done at the sole
expense of Tenant and at such times and in such manner as Landlord may from time
to time designate. Any consent or approval required under this Article shall not
be unreasonably withheld or delayed in the case of any proposed work of a
non-structural nature which does not affect the common areas or facilities of
the Property. If Tenant shall make any alterations, decorations, installations,
removals, additions or improvements, then Landlord may elect, at the time of
consenting thereto, to require Tenant at the expiration of this Lease to restore
the Demised Premises to substantially’ the same condition as existed at the Term
Commencement Date.

 

11

--------------------------------------------------------------------------------

 

11.                                 TENANT’S CONTRACTORS – MECHANICS’ AND OTHER
LIENS – STANDARD OF TENANT’S PERFORMANCE - COMPLIANCE WITH LAWS

 

Whenever Tenant shall make any alterations, decorations, installations,
removals, additions or improvements or do any other work in or to the Demised
Premises, Tenant will strictly observe the following covenants and agreements:

 

(a)           In no event shall any material or equipment be incorporated in or
added to the Demised Premises in connection with any such alteration,
decoration, installation, addition or improvement which is subject to any lien,
charge, mortgage or other encumbrance of any kind whatsoever or is subject to
any security interest or any form of title retention agreement. Any mechanic’s
lien filed against the Demised Premises or the Building for work claimed to have
been done for, or materials claimed to have been furnished to Tenant shall be
discharged by Tenant within ten (10) days thereafter, at the expense of Tenant,
by filing the bond required by law or otherwise. If Tenant fails so to discharge
any lien, Landlord may do so at Tenant’s expense and Tenant shall reimburse
Landlord for any expense or cost incurred by Landlord in so doing within fifteen
(15) days after rendition of a bill therefor.

 

(b)           All installations or work done by Tenant under this or any other
Article of this Lease shall be at its own expense (unless expressly otherwise
provided) and shall at all times comply with (i) laws, rules, orders and
regulations of governmental authorities having jurisdiction thereof;
(ii) orders, rules and regulations of any Board of Fire Underwriters, or any
other body hereafter constituted exercising similar functions, and governing
insurance rating bureaus; and (iii) plans and specifications prepared by and at
the expense of Tenant theretofore submitted to Landlord for its prior written
approval.

 

(c)           Tenant shall procure all necessary permits before undertaking any
work in the Demised Premises; do all such work in a good and workmanlike manner,
employing materials of good quality and complying with all governmental
requirements, and defend, save harmless, exonerate and indemnify Landlord from
all injury, loss or damage to any person or property occasioned by or growing
out of such work.

 

12.           REPAIRS AND SECURITY BY TENANT

 

Tenant shall keep or cause to be kept all and singular the Demised Premises in
good repair, order and condition, damage by fire or by unavoidable casualty
excepted. Without limiting the generality of the foregoing, Tenant shall replace
all windows and other glass, whenever broken as a result of the act, omission,
fault, negligence or misconduct of Tenant or Tenant’s agents, contractors,
employees or invitees, with glass of the same quality.

 

Tenant shall make, as and when needed as a result of misuse by, or neglect or
improper conduct (including without limitation the placement of any equipment
exceeding the floor load or causing vibrations) of Tenant or Tenant’s servants,
employees, agents, invitees or licensees or otherwise, all repairs in and about
the Demised Premises necessary to preserve them in such repair, order and
condition.

 

12

--------------------------------------------------------------------------------


 

13.           INSURANCE, INDEMNIFICATION, EXONERATION AND EXCULPATION

 

13.1         Insurance. Tenant shall procure, keep in force and pay for
(a) Commercial General Liability Insurance indemnifying Landlord, any managing
agent designated by Landlord, Tenant and (whenever Landlord shall so request)
any Mortgagee against all claims and demands for injury to or death of persons
or damage to property which may be claimed to have occurred upon the Demised
Premises in the amounts which shall at the time Tenant and/or its contractors
enter the Demised Premises in accordance with Article 4 of this Lease be not
less than One Hundred Thousand Dollars ($100,000) for property damage and Two
Million Dollars ($2,000,000) for injury or death of one person or more than one
person in a single accident, and from time to time thereafter shall be not less
than such higher amounts, if procurable, as may be reasonably required by
Landlord and are customarily carried by responsible office tenants in the
Greater Boston area, (b) insurance covering any damage to the plate glass
windows in or immediately about the Demised Premises, in reasonable amounts to
be established from time to time by Landlord, and (c) so-called contents and
improvements insurance adequately insuring all property belonging to or
removable by Tenant and situated in the Demised Premises.

 

13.2         Certificates of Insurance. Such insurance shall be effected with
insurers authorized to do business in Massachusetts under valid and enforceable
policies, and such policies shall name Landlord and Tenant and any additional
parties designated by Landlord pursuant to Section 13.1 as the insureds, as
their respective interests appear. Such insurance shall provide that it shall
not be cancelled without at least ten (10) days’ prior written notice to each
insured named therein. Prior to entry by Tenant and/or its contractors into the
Demised Premises in accordance with Article 4 of this Lease, and thereafter not
less than fifteen (15) days prior to the expiration date of each expiring
policy, original copies of the policies provided for in Section 13.1 issued by
the respective insurers, or certificates of such policies setting forth in full
the provisions thereof and issued by such insurers together with evidence
satisfactory to Landlord of the payment of all premiums for such policies, shall
be delivered by Tenant to Landlord and certificates as aforesaid of such
policies shall upon request of Landlord be delivered by Tenant to any additional
parties designated by Landlord pursuant to Section 13.1 as the insureds.

 

13.3         General. Tenant will save Landlord harmless, and will exonerate and
indemnify Landlord, from and against any and all claims, liabilities or
penalties asserted by or on behalf of any person, firm, corporation or public
authority:

 

(a)           On account of or based upon any injury to person, or loss of or
damage to property sustained or occurring on the Demised Premises on account of
or based upon the act, omission, fault, negligence or misconduct of any person
whomsoever (other than Landlord or its agents, contractors or employees);

 

(b)           On account of or based upon any injury to person or loss of or
damage to property, sustained or occurring elsewhere (other than on the Demised
Premises) in or about the Building (and, in particular, without limiting the
generality of the foregoing on or about the elevators, stairways, public
corridors, sidewalks or other appurtenances and facilities used in connection
with the Building or Demised Premises) arising out of the use or occupancy of
the Building or Demised Premises by Tenant, or any person claiming by, through
or under Tenant;

 

13

--------------------------------------------------------------------------------


 

(c)           On account of or based upon (including moneys due on account of)
any work or thing whatsoever done (other than by Landlord or its contractors, or
agents or employees of either) in the Demised Premises; and

 

(d)           On account of or resulting from the failure of Tenant to perform
and discharge any of its covenants and obligations under this Lease;

 

and, in respect of any of the foregoing items (a)-(d), from and against all
costs, expenses (including without limitation reasonable attorneys’ fees), and
liabilities incurred in or in connection with any such claim, or any action or
proceeding brought thereon; and in case any action or proceeding be brought
against Landlord by reason of any such claim, Tenant upon notice from Landlord
shall at Tenant’s expense resist or defend such action or proceeding and employ
counsel therefor reasonably satisfactory to Landlord, it being agreed that such
counsel as may act for insurance underwriters of Tenant engaged in such defense
shall be deemed satisfactory.

 

Landlord will save Tenant harmless, and will exonerate and indemnify Tenant from
and against, any and all claims, liabilities, penalties, damages, losses, costs
and expenses (including reasonable attorneys’ fees) asserted against or incurred
by Tenant on account of or based upon the act, omission, fault, negligence or
misconduct of Landlord or its agents, contractors or employees; and, in case any
action or proceeding be brought against Tenant by reason of any of the
foregoing, Landlord upon notice from Tenant shall at Landlord’s expense resist
or defend such action or proceeding and employ counsel therefor reasonably
satisfactory to Tenant, it being agreed that such counsel as may act for
insurance underwriters of Landlord engaged in such defense shall be deemed
satisfactory.

 

Each party, upon receiving notice of any claim against which the other party has
agreed to provide indemnification pursuant to this Section or elsewhere in this
Lease, shall promptly so notify the other party.

 

13.4         Property of Tenant. In addition to and not in limitation of the
foregoing, and subject only to the provisions of applicable law, Tenant
covenants and agrees that all merchandise, furniture, fixtures and property of
every kind, nature and description which may be in or upon the Demised Premises
or the Building or the Land during the Term of this Lease shall be at the sole
risk and hazard of Tenant, and that if the whole or any part thereof shall be
damaged, destroyed, stolen or removed from any cause or reason whatsoever no
part of said damage or loss shall be charged to, or borne by Landlord.

 

13.5         Bursting of Pipes, etc. Landlord shall not be liable for any injury
or damage to persons or property resulting from fire, explosion, falling
plaster, steam, gas, electricity, electrical disturbance, water, rain or snow or
leaks from any part of the Building or from the pipes, appliances or plumbing
works or from the roof, street or sub-surface or from any other place or caused
by any other cause of whatever nature, unless caused by or due to the negligence
of Landlord, its agents, servants or employees, and then only after (i) notice
to Landlord of the condition claimed to constitute negligence and (ii) the
expiration of a reasonable time after such notice has been received by Landlord
without such condition having been cured or corrected; nor shall Landlord or its
agents be liable for any such damage caused by other tenants or persons in

 

14

--------------------------------------------------------------------------------


 

the Building or caused by operations in construction of any private, public or
quasi-public work; nor shall Landlord be liable (subject only to its repair
obligations hereunder) for any latent defect in the Demised Premises or in the
Building.

 

14.           ASSIGNMENT, MORTGAGING, SUBLETTING, ETC.

 

Tenant covenants and agrees that neither this Lease nor the term and estate
hereby granted nor any interest herein or therein, will be assigned, mortgaged,
pledged, encumbered or otherwise transferred (whether voluntarily or by
operation of law), and that neither the Demised Premises, nor any part thereof,
will be encumbered in any manner by reason of any act or omission on the part of
Tenant, or used or occupied, or permitted to be used or occupied, or utilized
for any reason whatsoever, by anyone other than Tenant, or for any use or
purpose other than as stated in Article 1, or be sublet, or offered or
advertised for subletting, without the prior written consent of Landlord in
every case. Such consent shall not, in the case of a proposed subletting, be
unreasonably withheld or delayed.

 

In connection with any request by Tenant for such consent, Tenant shall submit
to Landlord, in writing, a statement containing all of the terms and provisions
upon which the proposed transaction is to occur. If the rent received by Tenant
on account of a proposed assignment or sublease exceeds the Yearly Fixed Rent
and Additional Rent, allocated to the space subject to the assignment or
sublease in the proportion of the area of such space to the area of the entire
Demised Premises, plus actual out-of-pocket expenses incurred by Tenant in
connection therewith, including brokerage commissions and the cost of preparing
such space for occupancy, Tenant shall pay to Landlord fifty (50) percent of
such excess, as received by Tenant.  Notwithstanding the foregoing provisions of
this paragraph, (1) in the event Tenant proposes to assign this Lease or enter
into a sublease such that all or substantially all of the Demised Premises will
have been sublet, Landlord, at Landlord’s option, may give to Tenant, within
thirty (30) days after the submission by Tenant to Landlord of such proposal, a
notice terminating this Lease on the date (referred to as the “Earlier
Termination Date”) immediately prior to the effective date of the proposed
assignment or the proposed commencement date of the term of the proposed
subletting, as set forth in such proposal, and, in the event such notice is
given, this Lease and the Term shall come to an end and expire on the Earlier
Termination Date with the same effect as if it were the date originally fixed in
this Lease for the end of the Term of this Lease, and the Rent shall be
apportioned as of said Earlier Termination Date and any prepaid portion of Rent
for any period after such date shall be refunded by Landlord to Tenant, or
(2) in the event Tenant proposes to sublet any portion of the Demised Premises
such that more than 40% of the floor area of the Demised Premises will have been
sublet, Landlord, at Landlord’s option, may give to Tenant, within thirty (30)
days after the submission by Tenant to Landlord of the statement required to be
submitted in connection with such proposed subletting, a notice electing to
eliminate such portion of the Demised Premises (said portion is referred to as
the “Eliminated Space”) from the Demised Premises during the period (referred to
as the “Elimination Period”) commencing on the date (referred to as the
“Elimination Date”) immediately prior to the proposed commencement date of the
term of the proposed subletting, as set forth in such statement, and ending on
the proposed expiration date of the term of the proposed subletting, as set
forth in such statement, and in the event such notice is given (i) the
Eliminated Space shall be eliminated from the Demised Premises during the
Elimination Period; (ii) Tenant shall surrender the Eliminated Space to Landlord
on or prior to the Elimination Date

 

15

--------------------------------------------------------------------------------


 

in the same manner as if said Date were the date originally fixed in this Lease
for the end of the Term of this Lease; (iii) if the Eliminated Space shall
constitute less than an entire floor, Landlord, at Landlord’s expense, shall
have the right to make any alterations and installations in the Demised Premises
required, in Landlord’s judgment, reasonably exercised, to make the Eliminated
Space a self-contained rental unit with access through corridors to the
elevators and core toilets serving the Eliminated Space, and if the Demised
Premises shall contain any core toilets or any corridors (including any
corridors proposed to be constructed by Landlord pursuant to this subdivision
(iii) providing access from the Eliminated Space to the core area), Landlord and
any tenant or other occupant of the Eliminated Space shall have the right to use
such toilets and corridors in common with Tenant and any other permitted
occupants of the Demised Premises, and the right to install signs and
directional indicators in or about such corridors indicating the name and
location of such tenant or other occupant; (iv) during the Elimination Period,
the Yearly Fixed Rent shall be reduced in the proportion which the area of the
Eliminated Space bears to the total area of the Demised Premises immediately
prior to the Elimination Date (including an equitable portion of the area of any
corridors referred to in subdivision (iii) of this sentence as part of the area
of the Eliminated Space for the purpose of computing such reduction), and any
prepaid Rent for any period after the Elimination Date allocable to the
Eliminated Space shall be refunded by Landlord to Tenant; (v) there shall be an
equitable apportionment of any Additional Rent payable pursuant to Article 6 for
the relevant fiscal and calendar years in which said Elimination Date shall
occur; and (vi) if the Elimination Period shall end prior to the date originally
fixed in this Lease for the end of the Term of this Lease, the Eliminated Space,
in its then existing condition, shall be deemed restored to and once again a
part of the Demised Premises subject to the provisions of this Lease as if said
elimination had not occurred during the period (referred to as the “Restoration
Period”) commencing on the date next following the expiration of the Elimination
Period and ending on the date originally fixed in this Lease for the end of the
Term of this Lease, except in the event that Landlord is unable to give Tenant
possession of the Eliminated Space at the expiration of the Elimination Period
by reason of the holding over or retention of possession of any tenant or other
occupant, in which event (x) the Restoration Period shall not commence, and the
Eliminated Space shall not be deemed restored to or a part of the Demised
Premises, until the date upon which Landlord shall give Tenant possession of
such Space free of occupancies, (y) neither the date fixed in this Lease for the
end of the Term of the Lease, nor the validity of this Lease shall be affected,
and (z) Tenant waives any right to recover any damages which may result from the
failure of Landlord (despite the exercise of diligent efforts) to deliver
possession of the Eliminated Space at the end of the Elimination Period. At the
request of Landlord, Tenant shall execute and deliver an instrument or
instruments, in form satisfactory to Landlord, setting forth any modifications
to this Lease contemplated in or resulting from the operation of the foregoing
provisions of this paragraph; however, neither Landlord’s failure to request any
such instrument nor Tenant’s failure to execute or deliver any such instrument
shall vitiate the effect of the foregoing provisions of this paragraph.

 

The failure by Landlord to exercise its option under this Article with respect
to any assignment or subletting shall not be deemed a waiver of such option with
respect to any extension of such sublease or any subsequent assignment or
subletting. Tenant shall reimburse Landlord promptly, as Additional Rent, for
reasonable legal and other expense incurred by

 

16

--------------------------------------------------------------------------------


 

Landlord in connection with any request by Tenant for any consent required under
the provisions of this Article.

 

Notwithstanding the foregoing, Tenant may, following notice to Landlord but
without the requirement of obtaining Landlord’s consent or affording Landlord an
opportunity to terminate this Lease or eliminate any portion of the Demised
Premises therefrom or share any excess rent, all as hereinabove set forth, and
so long as Tenant is not in default hereunder beyond the applicable grace
period, assign this Lease or sublease all or any portion of the Demised Premises
to any entity which is controlled by, or which controls, or which is under
common control with, Tenant, or assign this Lease to any entity with which
Tenant may merge or consolidate or to which Tenant may sell all or substantially
all of its assets as a going concern or to which a controlling interest in the
corporation or other entity constituting Tenant may be transferred (such entity
with which Tenant may merge or consolidate or to which Tenant may sell all or
substantially all of its assets or to which a controlling interest in the
corporation or other entity constituting Tenant may be transferred as aforesaid
being hereinafter referred to as a “Successor”), provided however that,
forthwith upon any assignment allowed pursuant to this paragraph, Tenant shall
deliver to Landlord an agreement in form and substance reasonably satisfactory
to Landlord which contains an appropriate covenant of assumption by such
assignee, and provided further that in the case of any such assignment to a
Successor, such Successor shall have financial resources and a general business
reputation comparable to those of Tenant as of the time of such assignment.

 

The listing of any name other than that of Tenant, whether on the doors of the
Demised Premises or on the Building directory, or otherwise, shall not operate
to vest any right or interest in this Lease or in the Demised Premises or be
deemed to be the written consent of Landlord mentioned in this Article, it being
expressly understood that any such listing is a privilege extended by Landlord
revocable at will by written notice to Tenant.

 

If this Lease be assigned, or if the Demised Premises or any part thereof be
sublet or occupied by anybody other than Tenant, Landlord may at any time and
from time to time, collect rent and other charges from the assignee, subtenant
or occupant, and apply the net amount collected to the Rent and other charges
herein reserved, but no such collection shall be deemed a waiver of this
covenant, or the acceptance of the assignee, subtenant or occupant as a tenant,
or a release of Tenant from the further performance by Tenant of covenants on
the part of Tenant herein contained. The consent by Landlord to an assignment or
subletting or occupancy shall not in any way be construed to relieve Tenant from
obtaining the express consent in writing of Landlord to any further assignment
or subletting or occupancy.

 

15.           MISCELLANEOUS COVENANTS

 

15.1         Rules and Regulations. Tenant and Tenant’s servants, employees,
agents, visitors and licensees will faithfully observe such Rules and
Regulations as are attached hereto as Exhibit D and made a part hereof or as
Landlord hereafter at any time or from time to time may make and may communicate
in writing to Tenant and which in the reasonable judgment of Landlord shall be
necessary for the reputation, safety, care or appearance of the Property, or the
preservation of good order therein, or the operation or maintenance of the
Property, or the equipment thereof, or the comfort of tenants or others in the
Building, provided however that in

 

17

--------------------------------------------------------------------------------


 

the case of any conflict between the provisions of this Lease and any such
Rules and Regulations, the provisions of this Lease shall control. Such
Rules and Regulations shall be applied in a non-discriminatory manner so as to
be generally applicable to other tenants of the Building whose permitted
business activities are comparable to those of Tenant hereunder, provided
however that nothing contained in this Lease shall be construed to impose upon
Landlord any duty or obligation to enforce such Rules and Regulations or the
terms, covenants or conditions in any other lease as against any other tenant
and Landlord shall not be liable to Tenant for violation of the same by any
other tenant, its servants, employees, agents, visitors, invitees or licensees.

 

15.2         Access to Premises - Shoring. Tenant shall: (i) permit Landlord to
erect, use and maintain pipes, ducts and conduits in and through the Demised
Premises, provided the same do not materially reduce the floor area or
materially adversely affect the appearance thereof; (ii) permit Landlord and any
Mortgagee to have free and unrestricted access to and to enter upon the Demised
Premises at all reasonable hours for the purposes of inspection or of making
repairs, replacements or improvements in or to the Demised Premises or the
Building or equipment (including, without limitation, sanitary, electrical,
heating, air conditioning or other systems) or of complying with all laws,
orders and requirements of governmental or other authority or of exercising any
right reserved to Landlord by this Lease (including the right during the
progress of any such repairs, replacements or improvements or while performing
work and furnishing materials in connection with compliance with any such laws,
orders or requirements to take upon or through, or to keep and store within, the
Demised Premises all necessary materials, tools and equipment); and (iii) permit
Landlord, at reasonable times, to show the Demised Premises during ordinary
business hours to any Mortgagee, prospective purchaser of any interest of
Landlord in the Property, prospective Mortgagee, or prospective assignee of any
Mortgage, and during the period of twelve months next preceding the Termination
Date to any person contemplating the leasing of the Demised Premises or any part
thereof. If during the last month of the Term, Tenant shall have removed all of
Tenant’s property therefrom, Landlord may immediately enter and alter, renovate
and redecorate the Demised Premises, without elimination or abatement of Rent,
or incurring liability to Tenant for any compensation, and such acts shall have
no effect upon this Lease. If Tenant shall not be personally present to open and
permit any entry into the Demised Premises at any time when for any reason an
entry therein shall be necessary or permissible, Landlord or Landlord’s agents
must nevertheless be able to gain such entry by contacting a responsible
representative of Tenant, whose name, address and telephone number shall be
furnished by Tenant, or (at Landlord’s election) by using keys to the Demised
Premises in Landlord’s possession. Locks serving the Demised Premises shall not
be altered or replaced, nor shall new locks be added by Tenant without the prior
written consent of Landlord in every case. Provided that Landlord shall incur no
additional expense thereby, Landlord shall exercise its rights of access to the
Demised Premises permitted under any of the terms and provisions of this Lease
in such manner as to minimize to the extent practicable interference with
Tenant’s use and occupation of the Demised Premises. If an excavation shall be
made upon land adjacent to the Demised Premises or shall be authorized to be
made, Tenant shall afford, to the person causing or authorized to cause such
excavation, license to enter upon the Demised Premises for the purpose of doing
such work as said person shall deem necessary to preserve the Building from
injury or damage and to support the same by proper foundations without any claim
for damage or indemnity against Landlord, or diminution or abatement of Rent.

 

18

--------------------------------------------------------------------------------


 

15.3         Accidents to Sanitary and other Systems. Tenant shall give to
Landlord prompt notice of any fire or accident in the Demised Premises or in the
Building and of any damage to, or defective condition in, any part or
appurtenance of the Building’s systems located in, or passing through, the
Demised Premises.

 

15.4         Signs, Blinds and Drapes. Tenant shall not place any signs on the
exterior of the Building or on or in any window, public corridor or door visible
from the exterior of the Demised Premises without the prior written consent of
Landlord in every case. Landlord shall include Tenant’s name in any standard
Building directory maintained by Landlord. No blinds may be put on or in any
window nor may any Building drapes or blinds be removed by Tenant. Tenant may
hang its own drapes, provided that they shall not, without the prior written
approval of Landlord, in any way interfere with any Building drapery or blinds
or be visible from the exterior of the Building.

 

15.5         Estoppel Certificate. Tenant shall at any time and from time to
time upon not less than ten (10) days’ prior notice by Landlord to Tenant,
execute, acknowledge and deliver to Landlord a statement in writing certifying
that this Lease is unmodified and in full force and effect (or if there have
been modifications, that the same is in full force and effect as modified and
stating the modifications), and the dates to which Rent has been paid in
advance, if any, and stating whether or not to the best knowledge of the signer
of such certificate Landlord is in default in performance of any covenant,
agreement, term, provision or condition contained in this Lease and, if so,
specifying each such default of which the signer may have knowledge, it being
intended that any such statement delivered pursuant hereto may be relied upon by
any prospective purchaser of any interest of Landlord in the Property, any
Mortgagee or prospective Mortgagee, any lessee or prospective lessee thereof,
any prospective assignee of any Mortgage, or any other party designated by
Landlord.

 

15.6         Prohibited Items. Tenant shall not bring or permit to be brought or
kept in or on the Demised Premises or elsewhere in the Building any hazardous,
inflammable, combustible or explosive fluid, material, chemical or substance
(except such as are related to Tenant’s use of the Demised Premises, provided
that the same are stored and handled in a proper fashion consistent with
applicable legal standards).

 

15.7         Requirements of Law - Fines and Penalties. Tenant at its sole
expense shall comply with all laws, rules, orders and regulations of Federal,
State, County and Municipal authorities and with any direction of any public
officer or officers, pursuant to law, which shall impose any duty upon Landlord
or Tenant with respect to and arising out of Tenant’s use or occupancy of the
Demised Premises, provided however that Landlord shall be responsible for
compliance therewith to the extent necessary to allow the continued use of the
Demised Premises for general office purposes. In particular, Tenant shall be
responsible for compliance with requirements imposed by the Americans with
Disabilities Act relative to the layout of the Demised Premises or any work
performed by Tenant therein, including without limitation all such requirements
applicable to removing barriers, furnishing auxiliary aids and insuring that,
whenever alterations are made, the affected portions of the Demised Premises are
readily accessible to and usable by individuals with disabilities. Landlord
shall be responsible for compliance with requirements imposed by said Act
relative to the common areas of the Property and the work to be performed by
Landlord pursuant to Article 4. If Tenant receives notice of any

 

19

--------------------------------------------------------------------------------


 

violation of law, ordinance, order or regulation applicable to the Demised
Premises, it shall give prompt notice thereof to Landlord.

 

15.8         Tenant’s Acts - Effect on Insurance. Tenant shall not do or permit
to be done any act or thing upon the Demised Premises or elsewhere in the
Building which will invalidate or be in conflict with any insurance policies
covering the Building and the fixtures and property therein and shall not do, or
permit to be done, any act or thing upon the Demised Premises which shall
subject Landlord to any liability or responsibility for injury to any person or
persons or to property by reason of any business or operation being conducted on
the Demised Premises or for any other reason. Tenant at its own expense shall
comply with all rules, orders, regulations or requirements of the Board of Fire
Underwriters or any other similar body having jurisdiction, and shall not
(i) do, or permit anything to be done, in or upon the Demised Premises, or bring
or keep anything therein, except as now or hereafter permitted by the Fire
Department, Board of Underwriters, Fire Insurance Rating Organization, or other
authority having jurisdiction, and then only in such quantity and manner of
storage as will not increase the rate for any insurance applicable to the
Building, or (ii) use the Demised Premises in a manner which shall increase such
insurance rates on the Building or on property located therein, over that
applicable when Tenant first took occupancy of the Demised Premises hereunder.
If by reason of failure of Tenant to comply with the provisions hereof the
insurance rate applicable to any policy of insurance shall at any time
thereafter be higher than it otherwise would be, then Tenant shall reimburse
Landlord for that part of any insurance premiums thereafter paid by Landlord,
which shall have been charged because of such failure by Tenant.

 

15.9         Miscellaneous. Tenant shall not suffer or permit the Demised
Premises or any fixtures, equipment or utilities therein or serving the same, to
be overloaded, damaged or defaced, nor permit any hole to be drilled or made in
any part thereof. For purposes hereof, the capacity of the floors in the Demised
Premises is agreed to be 250 pounds dead load per square foot.

 

16.           DAMAGE BY FIRE, ETC.

 

Landlord shall keep in force casualty insurance with respect to the Building
(including for purposes hereof all improvements of a permanent nature made
thereto) in an amount no less than the full replacement cost thereof. Such
insurance shall afford protection against fire and the other perils customarily
covered by a so-called “all risk” policy.

 

In the event of loss of, or damage to, the Demised Premises or the Building by
fire or other casualty, the rights and obligations of the parties hereto shall
be as follows:

 

(a)           If the Demised Premises, or any part thereof, shall be damaged by
fire or other casualty, Tenant shall give prompt notice thereof to Landlord, and
Landlord, upon receiving such notice, shall proceed promptly and with due
diligence, subject to unavoidable delays, to repair, or cause to be repaired,
such damage. If the Demised Premises or any part thereof shall be rendered
untenantable by reason of such damage, whether to the Demised Premises or to the
Building, Yearly Fixed Rent shall proportionately abate for the period from the
date of such damage to the date when such damage shall have been repaired.

 

20

--------------------------------------------------------------------------------


 

(b)           If, as a result of fire or other casualty, the whole or a
substantial portion of the Building or the Demised Premises is rendered
untenantable, Landlord, within ninety (90) days from the date of such fire or
casualty, may terminate this Lease by notice to Tenant, specifying a date not
less than twenty (20) nor more than forty (40) days after the giving of such
notice on which the Term of this Lease shall terminate. If Landlord does not so
elect to terminate this Lease, then Landlord shall proceed with diligence to
repair the damage to the Demised Premises and all facilities serving the same,
if any, which shall have occurred, and the Yearly Fixed Rent shall meanwhile
proportionately abate, all as provided in Paragraph (a) of this Section.
However, if such damage is not repaired and the Demised Premises restored to
substantially the same condition as they were prior to such damage within six
(6) months from the date of such damage, Tenant within fifteen (15) days from
the expiration of such six (6) month period or from the expiration of any
extension thereof by reason of unavoidable delays as hereinafter provided, may
terminate this Lease by notice to Landlord, specifying a date not more than
sixty (60) days after the giving of such notice on which the Term of this Lease
shall terminate. The period within which the required repairs may be
accomplished shall be extended by the number of days, not to exceed ninety (90)
days, lost as a result of unavoidable delays, which term shall be defined to
include all delays referred to in Article 24.

 

(c)           If the Demised Premises shall be rendered untenantable by fire or
other casualty during the last year of the Term of this Lease, either party may
terminate this Lease effective as of the date of such fire or other casualty
upon notice to the other given within thirty (30) days after such fire or other
casualty.

 

(d)           Landlord shall not be required to repair or replace any of
Tenant’s business machinery, equipment, cabinet work, furniture, personal
property or other installations (all of which shall, however, be restored by
Tenant as soon as practicable after Landlord shall have completed any repair or
restoration required under the terms of this Article), and no damages,
compensation or claim shall be payable by Landlord for inconvenience, loss of
business or annoyance arising from any repair or restoration of any portion of
the Demised Premises or of the Building. Any insurance proceeds received by
Tenant in connection with such loss or damage shall be applied by Tenant to such
repair or restoration to the extent reasonably necessary to accomplish the same.

 

(e)           The provisions of this Article shall be considered an express
agreement governing any instance of damage or destruction of the Building or the
Demised Premises by fire or other casualty, and any law now or hereafter in
force providing for such a contingency in the absence of express agreement shall
have no application.

 

(f)            In the event of any termination of this Lease pursuant to this
Article, the Term of this Lease shall expire as of the effective termination
date as fully and completely as if such date were the date herein originally
scheduled as the Termination Date.

 

(g)           Landlord’s Architect’s certificate, given in good faith, shall be
deemed conclusive of the statements therein contained and binding upon Tenant
with respect to the performance and completion of any repair or restoration work
undertaken by Landlord pursuant to this Article or Article 18.

 

21

--------------------------------------------------------------------------------

 

17.           WAIVER OF SUBROGATION

 

In any case in which Tenant shall be obligated under any provision of this Lease
to pay to Landlord any loss, cost, damage, liability, or expense suffered or
incurred by Landlord, Landlord shall allow to Tenant as an offset against the
amount thereof the net proceeds of any insurance collected by Landlord for or on
account of such loss, cost, damage, liability or expense, provided that the
allowance of such offset does not invalidate or prejudice the policy or policies
under which such proceeds were payable.

 

In any case in which Landlord shall be obligated under any provision of this
Lease to pay to Tenant any loss, cost, damage, liability or expense suffered or
incurred by Tenant, Tenant shall allow to Landlord as an offset against the
amount thereof (i) the net proceeds of any insurance collected by Tenant for or
on account of such loss, cost, damage, liability, or expense, provided that the
allowance of such offset does not invalidate the policy or policies under which
such proceeds were payable and (ii) if such loss, cost, damage, liability or
expense shall have been caused by a peril against which Tenant has agreed to
procure insurance coverage under the terms of this Lease, the amount of such
insurance coverage, whether or not actually procured by Tenant.

 

The parties hereto shall each endeavor to procure an appropriate clause in, or
endorsement on, any fire or extended coverage insurance policy covering the
Demised Premises and the Building and personal property, fixtures and equipment
located thereon or therein, pursuant to which the insurance companies waive
subrogation or consent to a waiver of right of recovery, and having obtained
such clauses and/or endorsements of waiver of subrogation or consent to a waiver
of right of recovery each party hereby agrees that it will not make any claim
against or seek to recover from the other for any loss or damage to its property
or the property of others resulting from fire or other perils covered by such
fire and extended coverage insurance; provided, however, that the release,
discharge, exoneration and covenant not to sue herein contained shall be limited
by the terms and provisions of the waiver of subrogation clauses and/or
endorsements or clauses and/or endorsements consenting to a waiver of right of
recovery and shall be co-extensive therewith. If either party may obtain such
clause or endorsement only upon payment of an additional premium, such party
shall promptly so advise the other party and shall be under no obligation to
obtain such clause or endorsement unless such other party pays the premium.

 

18.           CONDEMNATION - EMINENT DOMAIN

 

In the event that the whole or any part of the Building shall be taken or
appropriated by eminent domain or shall be condemned for any public or
quasi-public use, or (by virtue of any such taking, appropriation or
condemnation) shall suffer any damage (direct, indirect or consequential) for
which Landlord or Tenant shall be entitled to compensation then (and in any such
event) this Lease and the Term hereof may be terminated at the election of
Landlord by a notice in writing of its election so to terminate which shall be
given by Landlord to Tenant within sixty (60) days following the date on which
Landlord shall have received notice of such taking, appropriation or
condemnation. In the event that a substantial part of the Demised Premises or of
the means of access thereto within the perimeter of the Property shall be so
taken, appropriated or condemned, then (and in any such event) this Lease and
the Term hereof may be

 

22

--------------------------------------------------------------------------------


 

terminated at the election of Tenant by a notice in writing of its election so
to terminate which shall be given by Tenant to Landlord within sixty (60) days
following the date on which Tenant shall have received notice of such taking,
appropriation or condemnation.

 

Upon the giving of any such notice of termination (either by Landlord or Tenant)
this Lease and the Term hereof shall terminate on or retroactively as of the
date on which Tenant shall be required to vacate any part of the Demised
Premises or shall be deprived of a substantial part of the means of access
thereto, provided, however, that Landlord may in Landlord’s notice elect to
terminate this Lease and the Term hereof retroactively as of the date on which
such taking, appropriation or condemnation became legally effective. In the
event of any such termination, this Lease and the Term hereof shall expire as of
the effective termination date as fully and completely as if such date were the
date herein originally scheduled as the Termination Date. If neither party
(having the right so to do) elects to terminate this Lease, Landlord will, with
reasonable diligence and at Landlord’s expense, restore the remainder of the
Demised Premises, or the remainder of the means of access thereto, as nearly as
practicably may be to the same condition as obtained prior to such taking,
appropriation or condemnation in which event (i) a just proportion of the Yearly
Fixed Rent, according to the nature and extent of the taking, appropriation or
condemnation and the resulting permanent injury to the Demised Premises and the
means of access thereto, shall be permanently abated, and (ii) a just proportion
of the remainder of the Yearly Fixed Rent, according to the nature and extent of
the taking, appropriation or condemnation and the resultant injury sustained by
the Demised Premises and the means of access thereto, shall be abated until what
remains of the Demised Premises and the means of access thereto shall have been
restored as fully as may be for permanent use and occupation by Tenant
hereunder. Except for any award specifically reimbursing Tenant for moving or
relocation expenses, there are expressly reserved to Landlord all rights to
compensation and damages created, accrued or accruing by reason of any such
taking, appropriation or condemnation, in implementation and in confirmation of
which Tenant does hereby acknowledge that Landlord shall be entitled to receive
and retain all such compensation and damages, grants to Landlord all and
whatever rights (if any) Tenant may have to such compensation and damages, and
agrees to execute and deliver all and whatever further instruments of assignment
as Landlord may from time to time request. In the event of any taking of the
Demised Premises or any part thereof for temporary use, so long as the period
thereof is not more than twelve (12) consecutive months and will not extend
beyond the Termination Date, (i) this Lease shall be and remain unaffected
thereby, and (ii) Tenant shall be entitled to receive for itself any award made
for such use, provided, that if any taking is for a period extending beyond the
Term of this Lease, such award shall be apportioned between Landlord and Tenant
as of the Termination Date.

 

19.           DEFAULT

 

19.1         Conditions of Limitation - Re-entry - Termination. This Lease and
the herein term and estate are upon the condition that if (a) Tenant shall
neglect or fail to perform or observe any of the Tenant’s covenants herein,
including (without limitation) the covenants with regard to the payment when due
of Rent; or (b) Tenant shall be involved in financial difficulties as evidenced
by an admission in writing by Tenant of Tenant’s inability to pay its debts
generally as they become due, or by the making or offering to make a composition
of its debts with its creditors; or (c) Tenant shall make an assignment or trust
mortgage, or other conveyance or

 

23

--------------------------------------------------------------------------------


 

transfer of like nature, of all or a substantial part of its property for the
benefit of its creditors; or (d) the leasehold hereby created shall be taken on
execution or by other process of law and shall not be revested in Tenant within
sixty (60) days thereafter; or (e) a receiver, sequester, trustee or similar
officer shall be appointed by a court of competent jurisdiction to take charge
of all or a substantial part of Tenant’s property and such appointment shall not
be vacated within sixty (60) days; or (f) any proceeding shall be instituted by
or against Tenant pursuant to any of the provisions of any Act of Congress or
State law relating to bankruptcy, reorganization, arrangements, compositions or
other relief from creditors, and, in the case of any such proceeding instituted
against it, if Tenant shall fail to have such proceeding dismissed within sixty
(60) days or if Tenant is adjudged bankrupt or insolvent as a result of any such
proceeding; or (g) any event shall occur or any contingency shall arise whereby
this Lease, or the term and estate thereby created, would (by operation of law
or otherwise) devolve upon or pass to any person, firm or corporation other than
Tenant, except as expressly permitted under Article 14 hereof - then, and in any
such event (except as hereinafter in Article 19.2 otherwise provided) Landlord
may, in a manner consistent with applicable law, immediately or at any time
thereafter declare this Lease terminated by notice to Tenant or, without further
demand or notice, enter into and upon the Demised Premises (or any part thereof
in the name of the whole), and in either such case (and without prejudice to any
remedies which might otherwise be available for arrears of Rent or preceding
breach of covenant and without prejudice to Tenant’s liability for damages as
hereinafter stated), this Lease shall terminate.  The words “re-entry” and
“re-enter” as used in this Lease are not restricted to their technical legal
meaning. As used in items (b), (c), (e) and (f) of this Section, the term
“Tenant” shall also be deemed to refer to any guarantor of Tenant’s obligations
hereunder.

 

19.2         Damages - Assignment for Benefit of Creditors. For the more
effectual securing by Landlord of the rent and other charges and payments
reserved hereunder, it is agreed as a further condition of this Lease that if at
any time Tenant shall make an assignment of its property for the benefit of its
creditors under the terms of which the debts provable by its creditors shall be
debts provable against the estate of insolvent debtors either under the laws of
the Commonwealth of Massachusetts or under some law or laws other than the
Bankruptcy Act as now or hereafter enacted, then and in any such case the same
shall constitute a breach of this Lease, and the term and estate hereby created
shall terminate ipso facto, without entry or other action by Landlord; and
notwithstanding any other provisions of this Lease, Landlord shall forthwith
upon such termination, without prejudice to any remedies which might otherwise
be available for arrears of rent or other charges due hereunder or preceding
breach of this Lease, be ipso facto entitled to recover as liquidated damages
the sum of (a) the amount (reasonably discounted to present value) by which, at
the time of such termination of this Lease, (i) the aggregate of the Rent
projected over the period commencing with such termination and ending with the
Termination Date stated in Article 1 exceeds (ii) the aggregate projected rental
value of the Demised Premises for such period and (b) (in view of the
uncertainty of prompt re-letting and the expense entailed in re-letting the
Demised Premises) an amount equal to the Rent payable for and in respect of the
calendar year next preceding the date of termination, as aforesaid. Upon such
termination Landlord, may immediately or at any time thereafter, without demand
or notice, enter into or upon the Demised Premises (or any part thereof in the
name of the whole), and (without being taken or deemed to be guilty of any
manner of trespass or conversion, and without being liable to indictment,
prosecution or damages thereof) may, forcibly if necessary,

 

24

--------------------------------------------------------------------------------


 

expel Tenant and those claiming under Tenant from the Demised Premises and
remove therefrom the effects of Tenant and those claiming under Tenant.

 

19.3         Damages - Termination. Upon the termination of this Lease under the
provisions of this Article, then except as hereinabove in Section 19.2 otherwise
provided, Tenant shall pay to Landlord the Rent payable by Tenant to Landlord up
to the time of such termination, shall continue to be liable for any preceding
breach of covenant, and in addition, shall pay to Landlord as damages, at the
election of Landlord

 

either:

 

(x)            the amount by which, at the time of the termination of this Lease
(or at any time thereafter if Landlord shall have initially elected damages
under Subparagraph (y), below), (i) the aggregate of the Rent projected over the
period commencing with such time and ending on the originally-scheduled
Termination Date as stated in Article 1 exceeds (ii) the aggregate projected
rental value of the Demised Premises for such period, reasonably discounted in
each case to present value,

 

or,

 

(y)           amounts equal to the Rent which would have been payable by Tenant
had this Lease not been so terminated, payable upon the due dates therefor
specified herein following such termination and until the originally-scheduled
Termination Date as specified in Article 1, provided, however, if Landlord shall
re-let the Demised Premises during such period, that Landlord shall credit
Tenant with the net rents received by Landlord from such re-letting, such net
rents to be determined by first deducting from the gross rents as and when
received by Landlord from such re-letting the expenses incurred or paid by
Landlord in terminating this Lease, as well as the expenses of re-letting,
including altering and preparing the Demised Premises for new tenants, brokers’
commissions, and all other similar and dissimilar expenses properly chargeable
against the Demised Premises and the rental therefrom, it being understood that
any such re-letting may be for a period equal to or shorter or longer than the
remaining term of this Lease; and provided, further, that (i) in no event shall
Tenant be entitled to receive any excess of such net rents over the sums payable
by Tenant to Landlord hereunder and (ii) in no event shall Tenant be entitled in
any suit for the collection of damages pursuant to this Subparagraph (y) to a
credit in respect of any net rents from a re-letting except to the extent that
such net rents are actually received by Landlord prior to the commencement of
such suit. If the Demised Premises or any part thereof should be re-let in
combination with other space, then proper apportionment on a square foot area
basis shall be made of the rent received from such re-letting and of the
expenses of re-letting. Landlord shall endeavor in good faith to mitigate
damages payable pursuant to the provisions of this subparagraph.

 

Suit or suits for the recovery of such damages, or any installments thereof, may
be brought by Landlord from time to time at its election, and nothing contained
herein shall be deemed to require Landlord to postpone suit until the date when
the term of this Lease would have expired if it had not been terminated
hereunder.

 

25

--------------------------------------------------------------------------------


 

Nothing herein contained shall be construed as limiting or precluding the
recovery by Landlord against Tenant of any sums or damages to which, in addition
to the damages particularly provided above, Landlord may lawfully be entitled by
reason of any default hereunder on the part of Tenant.

 

19.4         Fees and Expenses.  If Tenant shall default in the performance of
any covenant on Tenant’s part to be performed as in this Lease contained,
Landlord may immediately, or at any time thereafter, subject (except in case of
emergency) to expiration of the applicable grace period, perform the same for
the account of Tenant. If Landlord at any time is compelled to pay or elects to
pay any sum of money, or do any act which will require the payment of any sum of
money, by reason of the failure of Tenant to comply with any provision hereof,
or if Landlord is compelled to or does incur any expense, including without
limitation reasonable attorneys’ fees, in instituting, prosecuting and/or
defending any action or proceeding arising by reason of any default of Tenant
hereunder, Tenant shall on demand pay to Landlord by way of reimbursement the
sum or sums so paid by Landlord with all interest, costs and damages. Without
limiting the generality of the foregoing, in the event that any Rent is more
than ten (10) days in arrears, Tenant shall pay, as Additional Rent, a
delinquency charge equal to two and one-half percent (2-1/2%) of the arrearage
for each calendar month (or fraction thereof) during which it remains unpaid.

 

19.5         Landlord’s Remedies Not Exclusive.  The specified remedies to which
Landlord may resort hereunder are cumulative and are not intended to be
exclusive of any remedies or means of redress to which Landlord may at any time
be lawfully entitled, and Landlord may invoke any remedy (including without
limitation the remedy of specific performance) allowed at law or in equity as if
specific remedies were not herein provided for.

 

19.6         Grace Period.  Notwithstanding anything to the contrary in this
Article contained, Landlord agrees not to take any action to terminate this
Lease (a) for default by Tenant in the payment when due of Rent, if Tenant shall
cure such default within ten (10) days after written notice thereof given by
Landlord to Tenant, or (b) for default by Tenant in the performance of any other
covenant, if Tenant shall cure such default within a period of thirty (30) days
after written notice thereof given by Landlord to Tenant, or with respect to
covenants other than to pay a sum of money within such additional period as may
reasonably be required to cure such default if (because of governmental
restrictions or any other cause beyond the reasonable control of Tenant) the
default is of such a nature that it cannot be cured within such thirty (30)-day
period, provided, however, (1) that there shall be no extension of time beyond
such thirty (30)-day period for the curing of any such default unless, not more
than twenty (20) days after the receipt of the notice of default, Tenant in
writing (i) shall specify the cause on account of which the default cannot be
cured during such period and shall advise Landlord of its intention duly to
institute all steps necessary to cure the default and (ii) shall as soon as may
be reasonable duly institute and thereafter diligently prosecute to completion
all steps necessary to cure such default and, (2) that no notice of the
opportunity to cure a default need be given, and no grace period whatsoever
shall be allowed to Tenant, if the default is incurable or if the covenant or
condition the breach of which gave rise to the default had, by reason of a
breach on two (2) prior occasions during the preceding twelve (12) month period,
been the subject of a notice hereunder to cure such default.

 

26

--------------------------------------------------------------------------------


 

20.           END OF TERM - ABANDONED PROPERTY

 

Upon the expiration or other termination of the Term of this Lease, Tenant shall
peaceably quit and surrender to Landlord the Demised Premises and all
alterations and additions thereto which Tenant is not entitled or required to
remove under the provisions of this Lease, broom clean in good order, repair and
condition excepting only reasonable use and wear and damage by fire or other
casualty for which, under other provisions of this Lease, Tenant has no
responsibility of repair or restoration. Tenant’s obligation to observe or
perform this covenant shall survive the expiration or other termination of the
Term of this Lease. If the last day of the Term of this Lease or any renewal
thereof falls on a day other than a Business Day, this Lease shall expire on the
Business Day immediately preceding.

 

Any personal property in which Tenant has an interest which shall remain in the
Building or on the Demised Premises after the expiration or termination of the
Term of this Lease shall be conclusively deemed to have been abandoned, and may
be disposed of in such manner as Landlord may see fit; provided, however,
notwithstanding the foregoing, that Tenant will, upon request of Landlord made
not later than thirty (30) days after the expiration or termination of the Term
hereof, promptly remove from the Building any such personal property or, if any
part thereof shall be sold, that Landlord may receive and retain the proceeds of
such sale and apply the same, at its option, against the expenses of the sale,
the cost of moving and storage, any arrears of Rent payable hereunder by Tenant
to Landlord and any damages to which Landlord may be entitled under Article 19
hereof or pursuant to law, with the balance if any, to be paid to Tenant.

 

21.           RIGHTS OF MORTGAGEES

 

21.1         Superiority of Lease. Except to the extent that it may be provided
otherwise by written agreement between Tenant and a Mortgagee, this Lease shall
be superior, and shall not be subordinated, to a Mortgage or to any other
voluntary lien or encumbrance affecting the Land or Building or any part thereof
and hereafter granted by Landlord. Any Mortgagee shall have the right, at its
option, to subordinate its Mortgage to this Lease, in whole or in part, by
recording a unilateral declaration to such effect.

 

21.2         Entry and Possession. Upon entry and taking possession of the
Property by a Mortgagee, for the purpose of foreclosure or otherwise, such
Mortgagee shall have all the rights of Landlord, and shall be liable to perform
all the obligations of Landlord arising during the period of such possession,
provided, however, that upon the return of possession to Landlord by such
Mortgagee, such rights and obligations of Mortgagee shall cease until a
subsequent entry.

 

21.3         Right to Cure. No act or failure to act on the part of Landlord
which would entitle Tenant under the terms of this Lease, or by law, to be
relieved of Tenant’s obligations hereunder or to terminate this Lease, shall
result in a release or termination of such obligations or a termination of this
Lease unless (i) Tenant shall have first given written notice of Landlord’s act
or failure to act to first Mortgagees of record, if any, and to any other
Mortgagees of whom Tenant has been given written notice, specifying the act or
failure to act on the part of Landlord which could or would give basis to
Tenant’s rights; and (ii) such Mortgagees, after receipt of such notice, have
failed or refused to correct or cure the condition complained of within a

 

27

--------------------------------------------------------------------------------


 

reasonable time thereafter, but nothing contained in this paragraph shall be
deemed to impose any obligation on any such Mortgagees to correct or cure any
such condition. “Reasonable time” as used above means and includes a reasonable
time to obtain possession of the Land and Building if any such Mortgagee elects
to do so and a reasonable time to correct or cure the condition if such
condition is determined to exist.

 

21.4         Prepaid Rent. No Rent shall be paid more than thirty (30) days
prior to the due dates thereof and, as to a first Mortgagee of record and any
other Mortgagees of whom Tenant has been given written notice, payments made in
violation of this provision shall (except to the extent that such Rent is
actually received by such Mortgagee) be a nullity as against such Mortgagee and
Tenant shall be liable for the amount of such payments to such Mortgagee.

 

21.5         Continuing Offer. The covenants and agreements contained in this
Lease with respect to the rights, powers and benefits of a Mortgagee
(particularly, without limitation thereby, the covenants and agreements
contained in this Article) constitute a continuing offer to any person,
corporation or other entity, which by accepting or requiring an assignment of
this Lease or by entry or foreclosure assumes the obligations herein set forth
with respect to such Mortgagee; every such Mortgagee is hereby constituted a
party to this Lease as an obligee hereunder to the same extent as though its
name was written hereon as such; and such Mortgagee shall be entitled to enforce
such provisions in its own name.

 

21.6         Subordination. Notwithstanding the foregoing provisions of this
Article, Tenant agrees, at Landlord’s request, to execute and deliver promptly
any certificate or other instrument which Landlord may request subordinating
this Lease and all rights of Tenant hereunder to any Mortgage, and to all
advances made under such Mortgage and/or agreeing to attorn to such Mortgagee in
the event that it succeeds to Landlord’s interest in the Property, provided that
the holder of any such Mortgage shall execute and deliver to Tenant a
non-disturbance agreement to the effect that, in the event of any foreclosure of
such Mortgage, such holder will not name Tenant as a party defendant to such
foreclosure nor disturb its possession under the Lease and will otherwise
recognize Tenant’s rights hereunder. Landlord warrants and represents that the
Property is not presently subject to any Mortgage.

 

21.7         Limitations on Liability. Nothing contained in the foregoing
Section 21.6 or in any such non-disturbance agreement or non-disturbance
provision shall however, affect the prior rights of the holder of any Mortgage
with respect to the proceeds of any award in condemnation or of any fire
insurance policies affecting the Building, or impose upon any such holder any
liability (i) for the erection or completion of the Building, or (ii) in the
event of damage or destruction to the Building or the Demised Premises by fire
or other casualty, for any repairs, replacements, rebuilding or restoration
except such repairs, replacements, rebuilding or restoration as can reasonably
be accomplished from the net proceeds of insurance actually received by, or made
available to, such holder, or (iii) for any default by Landlord under the Lease
occurring prior to any date upon which such holder shall become Tenant’s
landlord, or (iv) for any credits, offsets or claims against the Rent as a
result of any acts or omissions of Landlord committed or omitted prior to such
date, or (v) for return of any security deposit or other funds unless the same
shall have been received by such holder, and any such agreement or provision may
so state.

 

28

--------------------------------------------------------------------------------


 

22.           QUIET ENJOYMENT

 

Landlord covenants that if, and so long as, Tenant keeps and performs each and
every covenant, agreement, term, provision and condition herein contained on the
part and on behalf of Tenant to be kept and performed, Tenant shall quietly
enjoy the Demised Premises from and against the claims of all persons claiming
by, through or under Landlord subject, nevertheless, to the covenants,
agreements, terms, provisions and conditions of this Lease and to all Mortgages
to which this Lease is subject and subordinate.

 

Without incurring any liability to Tenant, Landlord may permit access to the
Demised Premises and open the same, whether or not Tenant shall be present, upon
any demand of any receiver, trustee, assignee for the benefit of creditors,
sheriff, marshall or court officer entitled to, or reasonably purporting to be
entitled to, such access for the purpose of taking possession of, or removing
Tenant’s property or for any other lawful purpose (but this provision and any
action by Landlord hereunder shall not be deemed a recognition by Landlord that
the person or official making such demand has any right or interest in or to
this Lease, or in or to the Demised Premises), or upon demand of any
representative of the fire, police, building, sanitation or other department of
the city, county, state or federal governments.

 

23.           ENTIRE AGREEMENT - WAIVER - SURRENDER

 

23.1         Entire Agreement. This Lease and the Exhibits made a part hereof
contain the entire and only agreement between the parties and any and all
statements and representations, written and oral, including previous
correspondence and agreements between the parties hereto, are merged herein.
Tenant acknowledges that all representations and statements upon which it relied
in executing this Lease are contained herein and that Tenant in no way relied
upon any other statements or representations, written or oral. Any executory
agreement hereafter made shall be ineffective to change, modify, discharge or
effect an abandonment of this Lease in whole or in part unless such executory
agreement is in writing and signed by the party against whom enforcement of the
change, modification, discharge or abandonment is sought. Nothing herein shall
prevent the parties from agreeing to amend this Lease and the Exhibits made a
part hereof as long as such amendment shall be in writing and shall be duly
signed by both parties.

 

23.2         Waiver by Landlord. The failure of Landlord to seek redress for
violation, or to insist upon the strict performance, of any covenant or
condition of this Lease, or any of the Rules and Regulations promulgated
hereunder, shall not prevent a subsequent act, which would have originally
constituted a violation, from having all the force and effect of an original
violation. The receipt by Landlord of Rent with knowledge of the breach of any
covenant of this Lease shall not be deemed a waiver of such breach. The failure
of Landlord to enforce any of such Rules and Regulations against Tenant and/or
any other tenant or subtenant in the Building shall not be deemed a waiver of
any such Rules and Regulations. No provisions of this Lease shall be deemed to
have been waived by Landlord unless such waiver be in writing signed by
Landlord. No payment by Tenant or receipt by Landlord of a lesser amount than
the Rent herein stipulated shall be deemed to be other than on account of the
stipulated Rent, nor shall any endorsement or statement on any check or any
letter accompanying any check or payment as Rent be deemed an accord and
satisfaction, and Landlord may accept such check or payment without prejudice to

 

29

--------------------------------------------------------------------------------


 

Landlord’s right to recover the balance of such Rent or pursue any other remedy
in this Lease provided.

 

23.3         Surrender. No act or thing done by Landlord during the term hereby
demised shall be deemed an acceptance of a surrender of the Demised Premises,
and no agreement to accept such surrender shall be valid, unless in writing
signed by Landlord. No employee of Landlord or of Landlord’s agents shall have
any power to accept the keys of the Demised Premises prior to the termination of
this Lease. The delivery of keys to any employee of Landlord or of Landlord’s
agents shall not operate as a termination of the Lease or a surrender of the
Demised Premises.

 

24.           INABILITY TO PERFORM - EXCULPATORY CLAUSE

 

Except as otherwise expressly provided in this Lease, this Lease and the
obligations of Tenant to pay Rent hereunder and perform all other covenants,
agreements, terms, provisions and conditions hereunder on the part of Tenant to
be performed shall in no way be affected, impaired or excused because Landlord
is unable to fulfill any of its obligations under this Lease or is unable to
supply or is delayed in supplying any service expressly or impliedly to be
supplied or is unable to make or is delayed in making any repairs, replacements,
additions, alterations, improvements or decorations or is unable to supply or is
delayed in supplying any equipment or fixtures if Landlord is prevented or
delayed from doing so by reason of strikes or labor troubles or any other
similar or dissimilar cause whatsoever beyond Landlord’s reasonable control,
including but not limited to, governmental preemption in connection with a
national emergency or by reason of any rule, order or regulation of any
department or subdivision thereof of any governmental agency or by reason of the
conditions of supply and demand which have been or are affected by war,
hostilities or other similar or dissimilar emergency. In each such instance of
inability of Landlord to perform, Landlord shall exercise reasonable diligence
to eliminate the cause of such inability to perform.

 

Tenant shall neither assert nor seek to enforce any claim for breach of this
Lease against any of Landlord’s assets other than Landlord’s interest in the
Property and in the rents, issues and profits thereof, and Tenant agrees to look
solely to such interest for the satisfaction of any liability of Landlord under
this Lease, it being specifically agreed that in no event shall Landlord (which
term shall include, without limitation any of the officers, trustees, directors,
partners, beneficiaries, joint venturers, members, stockholders or other
principals or representatives, disclosed or undisclosed, of Landlord or any
managing agent) ever be personally liable for any such liability. This paragraph
shall not limit any right that Tenant might otherwise have to obtain injunctive
relief against Landlord or to take any other action which shall not involve the
personal liability of Landlord to respond in monetary damages from Landlord’s
assets other than the Landlord’s interest in said real estate, as aforesaid. In
no event shall Landlord ever be liable for consequential damages. In no event
shall Tenant be liable for consequential damages not expressly provided for in
this Lease unless such damages are a reasonably foreseeable result of Tenant’s
failure to fulfill its obligations hereunder.

 

30

--------------------------------------------------------------------------------


 

25.           BILLS AND NOTICES

 

Any notice, consent, request, bill, demand or statement hereunder by either
party to the other party shall be in writing and shall be either delivered or
served personally or sent by certified mail, return receipt requested, in a
postpaid envelope, deposited in the United States mails addressed to the
respective party at its Address as stated in Article 1, or if any Address for
notices shall have been duly changed as hereinafter provided, at such changed
Address. Either party may at any time change the Address for such notices,
consents, requests, bills, demands or statements by delivering or mailing, as
aforesaid, to the other party a notice stating the change and setting forth the
changed Address, provided such changed address is within the United States. Any
such notice, consent, request, bill, demand or statement shall be effective when
received or refused.

 

All bills and statements for reimbursement or other payments or charges due from
Tenant to Landlord hereunder shall be due and payable in full thirty (30) days,
unless herein otherwise provided, after submission thereof by Landlord to
Tenant. Tenant’s failure to make timely payment of any amounts indicated by such
bills and statements, whether for work done by Landlord at Tenant’s request,
reimbursement provided for by this Lease or for any other sums properly owing by
Tenant to Landlord, shall be treated as a default in the payment of Rent, in
which event Landlord shall have all rights and remedies provided in this Lease
for the nonpayment of Rent.

 

26.           PARTIES BOUND - SEIZIN OF TITLE

 

The covenants, agreements, terms, provisions and conditions of this Lease shall
bind and benefit the successors and assigns of the parties hereto with the same
effect as if mentioned in each instance where a party hereto is named or
referred to, except that no violation of the provisions of Article 14 hereof
shall operate to vest any rights in any successor or assignee of Tenant and that
the provisions of this Article shall not be construed as modifying the
conditions of limitation contained in Article 19 hereof.

 

If in connection with or as a consequence of the sale, transfer or other
disposition of the real estate (Land and/or Building, either or both, as the
case may be) of which the Demised Premises are a part Landlord ceases to be the
owner of the reversionary interest in the Demised Premises, Landlord shall be
entirely freed and relieved from the performance and observance thereafter of
all covenants and obligations hereunder accruing thereafter on the part of
Landlord to be performed and observed (other than the duty to properly account
for any security deposit held by Landlord pursuant to Section 27.7 until said
deposit, or any balance thereof, is transferred to Landlord’s successor), it
being understood and agreed in such event (and it shall be deemed and construed
as a covenant running with the land) that the person succeeding to Landlord’s
ownership of said reversionary interest shall thereupon and thereafter assume,
and perform and observe, any and all of such covenants and obligations of
Landlord.

 

27.           MISCELLANEOUS

 

27.1         Separability. If any provision of this Lease or portion of such
provision or the application thereof to any person or circumstance is for any
reason held invalid or unenforceable,

 

31

--------------------------------------------------------------------------------


 

the remainder of the Lease (or the remainder of such provision) and the
application thereof to other persons or circumstances shall not be affected
thereby.

 

27.2         Captions. The captions are inserted only as a matter of convenience
and for reference, and in no way define, limit or describe the scope of this
Lease nor the intent of any provisions thereof.

 

27.3         Brokers. Each party represents and warrants that it has not
directly or indirectly dealt, with respect to the leasing of space in the
Building, with any broker or had its attention called to the Demised Premises or
other space to let in the Building, by any broker other than the Brokers listed
in Article 1, whose commission shall be the responsibility of Landlord. Each
party agrees to exonerate and save harmless and indemnify the other against any
claims for a commission by any other broker, person or firm, with whom such
party has dealt in connection with the execution and delivery of this Lease or
out of negotiations between Landlord and Tenant with respect to the leasing of
other space in the Building.

 

27.4         Governing Law. This Lease is made pursuant to, and shall be
governed by, and construed in accordance with, the laws of the Commonwealth of
Massachusetts.

 

27.5         Assignment of Lease and/or Rent. With reference to any assignment
by Landlord of its interest in this Lease and/or the Rent payable hereunder,
conditional in nature or otherwise, which assignment is made to or held by a
bank, trust company, insurance company or other institutional lender holding a
Mortgage on the Building, Landlord and Tenant agree:

 

(a)           that the execution thereof by Landlord and acceptance thereof by
such Mortgagee shall never be deemed an assumption by such Mortgagee of any of
the obligations of Landlord hereunder, unless such Mortgagee shall, by written
notice sent to the Tenant, specifically otherwise elect; and

 

(b)           that, except as aforesaid, such Mortgagee shall be treated as
having assumed the Landlord’s obligations hereunder only upon foreclosure of
such Mortgagee’s Mortgage and the taking of possession of the Demised Premises
after having given notice of its intention to succeed to the interest of
Landlord under this Lease.

 

27.6         Notice of Lease. Neither party shall record this Lease in any
Registry of Deeds or Registry District, provided however that either party shall
at the request of the other, execute and deliver a recordable Notice of this
Lease in the form prescribed by Chapter 183, Section 4 of the Massachusetts
General Laws.

 

27.7         Security Deposit. A deposit in the amount of $596,122 shall be paid
by Tenant upon execution hereof and held by Landlord as security for the full,
faithful and punctual performance by Tenant of all the covenants of this Lease
on Tenant’s part to be performed, it being understood that said deposit is not
to be considered prepaid rent, nor shall damages be limited to the amount of
said deposit, nor shall Landlord be required, because of said deposit, to waive
its right under Article 19 to terminate this Lease in the event of default. In
no event shall Landlord be obligated to pay interest on said deposit. Said
deposit, or any balance thereof, shall be refunded to Tenant, subject to
Tenant’s satisfactory compliance with its covenants hereunder,

 

32

--------------------------------------------------------------------------------


 

within thirty (30) days following the end of the Term of this Lease. Tenant
shall be entitled to pay said deposit, either initially or to replace a previous
cash payment (it being understood that no further substitutions in the form of
said deposit shall be allowed), by furnishing an irrevocable letter of credit
subject to the following terms and conditions. Said letter of credit shall be
issued by a commercial bank approved by Landlord and shall be in form and
content satisfactory in all respects to Landlord. In the event of any default by
Tenant, Landlord shall be entitled to receive from the issuer of such letter of
credit upon demand so much of the amount which may be drawn therefrom as shall
be necessary to cure such default and compensate Landlord for all losses,
liabilities, damages and other expenses, including without limitation reasonable
attorneys’ fees, which may be imposed upon, incurred by or asserted against
Landlord by reason of such default, and Tenant shall thereafter promptly restore
such letter of credit to its original amount. If Tenant fails to restore such
letter of credit to its original amount as hereinabove required, or if such
letter of credit is about to expire and shall not have been renewed as herein
required within thirty (30) days preceding such expiration, or if Landlord
otherwise reasonably deems itself insecure with regard to the performance by
Tenant of its covenants hereunder, then in any such event Landlord may upon
demand withdraw all remaining available funds under such letter of credit and
hold the same as a cash security deposit pursuant to the preceding provisions of
this Section.

 

27.8         Parking. So long as this Lease remains in full force and effect,
Landlord shall allocate to Tenant nine (9) unreserved spaces in the parking area
to be contained in the Building.  Tenant shall comply with all regulations of
general applicability imposed by Landlord with respect to the use of such spaces
by Tenant hereunder, including without limitation payment of such fees as may be
generally applicable from time to time, calculated at the same monthly rate
applicable from time to time to spaces located in the garage at 10 Necco Street,
Boston, Massachusetts (or, if Landlord no longer owns or operates said garage,
at the same monthly rate applicable from time to time to spaces located in any
comparable garage facility designated by Landlord). To the fullest extent
permitted by law, Landlord shall have no responsibility for securing such
parking area, nor shall Landlord be liable for any theft, injury or damage
occurring therein.

 

33

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Landlord and Tenant have caused this instrument to be
executed under seal, all as of the day and year first above written.

 

 

LANDLORD:

 

 

 

BOSTON WHARF CO.

 

 

 

 

 

By

[ILLEGIBLE]

 

 

 

On behalf of P & 0 Properties Boston Inc. and
Summer St. Properties Inc., its sole General
Partners

 

 

 

 

 

TENANT:

 

 

 

THE MacGREGOR GROUP, INC.

 

 

 

 

 

By

/s/ Thomas F. Sheehan

 

Its

Chief Financial Officer

 

 

(duly-authorized) title

 

34

--------------------------------------------------------------------------------

 

EXHIBIT A
PLAN OF DEMISED PREMISES

 

[g24922lm07i001.jpg]

 

[g24922lm07i002.jpg]

 

--------------------------------------------------------------------------------


 

[g24922lm07i003.jpg]

 

--------------------------------------------------------------------------------


 

[g24922lm07i004.jpg]

 

--------------------------------------------------------------------------------

 

321 Summer Street Building Improvements

 

 

Scope of Construction Work

 

EXHIBIT B

SHELL AND CORE IMPROVEMENTS

 

 

November 10, 1999

 

BASE BUILDING WORK

 

The following is an outline of the work required for the proposed building shell
and core improvements to 321 Summer Street in preparation for tenant occupancy.
The scope of work outlined herein does not include tenant improvements.

 

0.0           Contracts and Conditions

 

0.1                                 Form of Contract: AIA A111, Owner/Contractor
Agreement, Cost of the Work Plus a Fee, 1987 edition.

 

0.2                                 Conditions of the Contract:

 

a.                                       AIA A201, General Conditions of the
Contract for Construction, 1987 edition.

 

b.                                      Boston Wharf Company, Supplementary
General Conditions.

 

0.3                                 Insurance Requirements: Per requirements of
Boston Wharf Company.

 

1.0           General Requirements

 

1.1                                 General Requirements customarily applicable
to Boston Wharf projects shall be applicable to this project. Copy available on
request.

 

1.2                                 Do not interrupt services, utilities, or
facilities except when having given prior written permission by the Boston Wharf
Co.

 

1.3                                 Take special care and make every reasonable
effort to protect the exterior and building system upgrades in progress or
completed.

 

1.4                                 Prevent the entry of rain water, snow, ice
from entering the building while construction operations are underway.

 

1.5                                 Perform torch cutting operations in
accordance with requirements of the Boston Wharf Co. and the local fire
department.

 

2.0           Project Site Preparation

 

2.1           Selective Demolition:

 

a.             Demolish the following items:

 

i.              Miscellaneous non-masonry partitions.

 

ii.             Existing toilet fixtures and fittings.

 

iii.            Existing windows, sash only.

 

iv.            Existing fire stair doors, fire escape doors and overhead doors
and miscellaneous interior doors.

 

1

--------------------------------------------------------------------------------


 

v.             Existing interior finishes at exterior walls.

 

vi             Existing roofing gravel and flashings. Remove loose roofing
plies, cutout blisters.

 

vii.                                Land and remove all existing passenger and
freight elevators and related equipment including rails and supports.

 

viii.                             Existing finishes from ceilings.

 

ix.                                     Concrete loading docks on back of
building.

 

x.                                        Existing mechanical systems.

 

b.             Preparation of the construction for installation of new building
components and systems:

 

i.                                          Core holes in existing floors to
receive new piping and conduit.

 

ii.                                       Cut new openings at floors/slabs for
new elevators, stairs, duct shafts and new main entry lobby.

 

c.             Remove and legally dispose of demolished materials off-site.

 

3.0           Concrete

 

3.1                                 Miscellaneous patching as required.

 

3.2                                 New slab at main entry lobby, slab infills
at existing brick masonry stair and elevator shafts.

 

3.2                                 Concrete pads for new emergency generator,
fire pump, boilers, air handling units, booster pumps, switch gear and
transformer.

 

3.3           Concrete foundations and slabs at elevator pit.

 

4.0           Masonry

 

4.1                                 Setting of relieving angles and structural
steel elements and patching at new piping, ductwork, conduit and other new
openings, doorways and penetrations in masonry walls. Patch with matching
masonry materials.

 

4.2                                 Cut and point 50% of exterior brick walls.

 

4.3                                 Epoxy inject broken stone lintels if
necessary.

 

4.4                                 Clean Summer Street elevation and east and
west facades with restoration cleaner at brick and high pressure water on
limestone.

 

2

--------------------------------------------------------------------------------


 

4.5                                 Cut and retooth in new window openings in
east and west facades at floors 6,7 and 8.

 

5.0           Metals

 

5.1           Provide loose lintels and structural steel elements for
penetrations in masonry walls.

 

5.2           Provide metal deck and support angles at new slab infills at
existing brick masonry stair and elevator shafts.

 

5.3                                 Provide new steel stair system with concrete
infill @ treads and landings including treads, stringers, risers, landing and
rails, shop primed and related items for new egress stair, all floors including
roof.

 

5.4                                 Provide structural steel framing at new main
entry lobby, stairs, ductwork shafts, elevator hoistway and elevator override.

 

5.5                                 Provide steel to support roof top cooling
tower, galvanized.

 

5.6                                 Provide miscellaneous elevator steel items
including pit ladder, sills and angles.

 

5.7                                 Heavy gage structural steel stud framing at
elevator override and stair roof access.

 

6.0           Wood

 

6.1           Rough Carpentry:

 

a.             Provide blocking where required.

 

b.             Prepare window openings for installation of new windows.

 

b.             Provide plywood backing panels in the electrical closet.

 

c.                                       Remove and replace pieces of existing
buckled and deteriorated flooring, fill in gaps and low spots, in preparation
for carpet installation by Tenant.

 

6.2           Finish Carpentry:

 

a.             Steamed beach veneer window sills with solid beach edge band,
clear finish.

 

b.             Main lobby millwork and trim.

 

c.             Steamed beach wall base at typical floor elevator lobbies.

 

7.0           Thermal and Moisture Protection

 

7.1           Insulation:

 

a.             Min. 3” foil faced fiberglass blankett at exterior walls.

 

3

--------------------------------------------------------------------------------


 

b.             Min. 2” polyisocyanurate at roof, tapered to roof drains,
mechanically fastened.

 

c.             2 1/2” sound attenuation blanket at toilet room walls.

 

7.2                                 Firestopping: Mineral wool or 3M
Fire-Barrier Caulk or Bio Fireshield Firestop Collars, at floor and wall
penetrations as appropriate.

 

7.3                                 EPDM Membrane Roofing: .060, Fully adhered.

 

7.4                                 Flashing and Sheet Metal: Copper flashing
and counter flashings, 16 oz, where required. .060” cap flashing at building
perimiter where missing.

 

7.5                                 Roof Specialties and Accessories: Provide
new roof access hatch and elevator shaft vents.

 

7.6                                 Preformed Siding:

 

a.                                       Provide .060”aluminum siding,
pre-finished AAMA 2605 70% kynar paint, with related accessories for cladding of
elevator override and stair penthouse.

 

7.7           Joint Sealers and Fillers:

 

a.                                       Multi-component polyurethane, ASTM C920
Type M, Grade NS, Class 25, FS TT-S-00227E Class A at all exterior building
joints and windows.

 

b.                                      Single component urethane, ASTM C920,
Type S, ASTM C719, FS TT-00230C, Type II, Class A and FS TT-S-001543A, Class A
for all interior joints except at toilet rooms.

 

c.                                       Silicone, sanitary type, ASTM D2240,
ASTM C719, FS TT-00230C, Type II, Class A and FS TT-S-001543A, Class A, at
toilet rooms.

 

d.                                      Miscellaneous materials as required.

 

8.0           Doors and Windows

 

8.1           Provide Hollow Metal Doors and Frames in the following locations:

 

a.                                       All door openings - hollow metal
frames; welded at exterior openings, knock-down at interior openings .

 

b.                                      All doors, steamed beach veneer, solid
core, natural finish.

 

8.2           Aluminum Windows:

 

a.                                       High performance heavy duty commercial
replacement windows, fixed.

 

4

--------------------------------------------------------------------------------


 

b.                                      1” insulating glass, clear glass,
thermal break.

 

c.                                       Interior and exterior panning,
including radiused head breaks.

 

d.                                      Kynar finish.

 

8.3           Building Entrances and Store Front:

 

a.                                       Building entrances: medium style
stainless steel clad aluminum doors with manufacturer standard hardware, Kynar
finish, thermal breaks.

 

b.                                      Storefront: 1” insulating glass, thermal
breaks and Kynar finish.

 

8.4           Finish Hardware:

 

a.                                       Finish - Brushed stainless steel.

 

b.                                      Sets:

 

i.              Door at Electrical/Telephone Rooms and Other Miscellaneous
Doors:

 

Butts

Lock Set

Strike

Silencers

 

ii.             Doors at Toilet Rooms:

 

Butts

Closer

Push/Pulls

Strike

Silencers

 

8.5           Mirrors: Unframed full width mirrors at lavatories.

 

9.0           Finishes

 

9.1           Drywall partitions:

 

a.                                       3-5/8” stud partitions.

 

b.                                      2-1/2” stud furring at building
perimeter and along party walls (if scheduled to receive drywall).

 

c.                                       5/8” drywall, X-type where fire rated,
MR-type at toilet room fixture walls, vapor barrier type at building perimeter.
Three layers of drywall at toilet room walls.

 

5

--------------------------------------------------------------------------------


 

d.                                      Shaftwall at new building shafts.

 

e.                                       Metal trim accessories.

 

f.                                         Fire ratings:

 

i.              2-hour at stairs, elevator shaft and ductwork shafts.

 

ii.             1-hour at mechanical room

 

9.2           Ceramic Tile:

 

a.             8” x 8” porcelain ceramic tile on floor.

 

b.             4”x 8” porcelain ceramic tile base with bull nose top.

 

c.             Marble threshold.

 

9.3           Acoustical Ceilings: 2’ x 2’ lay-in, with 9/16” exposed gird, at
toilet rooms.

 

9.4           Interior Stone: Polished granite lavatory tops at toilet rooms.

 

9.4           Painting:

 

a.             Wood work: natural finish, AWI System TR4.

 

b.             Painted Drywall:

 

i.              Walls in tenant areas and electrical/telephone room - primer
only.

 

iii.            Walls in toilet rooms - 1 coat primer, 2 coats eggshell, polomyx
at wet walls.

 

c.             Painted Metal: 1 coat primer, 2 coats, semi-gloss.

 

10.0         Specialties

 

10.1         Fire Extinguisher and Cabinets:

 

a.             2 fully recessed cabinets per floor.

 

b.             ABC type extinguisher.

 

10.2         Toilet Partitions

 

a.             Floor mounted, factory painted enamel finish.

 

10.3         Toilet Accessories:

 

a.             Fully recessed paper towel dispenser with waste receptacle.

 

6

--------------------------------------------------------------------------------


 

b.             Toilet tissue dispensers.

 

c.             Sanitary napkin dispenser (women only).

 

d.             Sanitary napkin disposer (women only).

 

e.             Grab bars.

 

11.0         Equipment: None.

 

12.0         Furnishings: None.

 

13.0         Special Construction: None.

 

14.0         Conveying Systems:.

 

14.1         Elevators

 

a.             Provide two traction elevators.

 

b.             Microprocessor based control system.

 

c.             Cab: Manufacturer’s standard plastic laminate walls, egg crate
ceiling.

 

15.0         Mechanical

 

15.1                           Fire Protection: Provide new sprinkler branch
lines heads and drops in new spaces as required to maintain full sprinkler
coverage on the floor based on tenant layout.

 

15.2                           Plumbing:

 

a.                                       Provide water and sanitary distribution
for toilet rooms as required, to tie into
new building system.

 

b.                                      Fixtures:

 

i               Water closets, wall mounted, elongated bowl.

 

ii.             Urinals, wall hung.

 

iii.            Lavatories, self-rimming, oval for surface mount in countertop.

 

iv.            Electric water coolers.

 

v.             Mop receptors.

 

vi.            Electric waterheaters, 30 gallon, 1 every other floor.

 

15.3         HVAC

 

7

--------------------------------------------------------------------------------


 

a.             Heating: Hot water boiler with fin tube radiation and
supplemental heating coils in ductwork.

 

b.             Roof top exhaust fans.

 

c.             Ductwork

 

i.              Vertical supply and return distribution stubbed into tenant
spaces.

 

ii.             Toilet exhaust system.

 

iii.            Horizontal distribution at common lobbies, corridors and spaces.

 

d.             Main entrance and ground floor egress cabinet heaters.

 

e.             Automatic temperature controls coordinated with Boston Wharf Co.
system.

 

16.0         Electrical

 

16.1         Service and Distribution:

 

a.                                       Provide new service and distribution
system throughout building including
service distribution to tenant meters and panels on each floor.

 

b.                                      Provide power and lighting wiring to
house and common areas on each floor.

 

16.2         Lighting:

 

a.                                       4 foot 2 lamp strip fluorescents, chain
hung tenant electric/telephone closets, penthouses, and basement.

 

b.                                      Decorative lighting in main lobby.

 

c.                                       Decorative exterior lighting at front
building entrance.

 

d.                                      Temporary fluorescent lighting in tenant
spaces.

 

e.                                       Recessed fluorescent cove lighting with
recessed fluorescent down lighting in toilet rooms.

 

8

--------------------------------------------------------------------------------


 

16.3         Fire Alarm System:

 

a.             Provide in tenant areas, tied into central fire alarm system.

 

9

--------------------------------------------------------------------------------


 

EXHIBIT B-1

 

APPROVED CONTRACTORS

 

Turner Construction Co.

Payton Construction Corp.

T.R. White Co., Inc.

 

--------------------------------------------------------------------------------

 

EXHIBIT C

 

SCHEDULE OF CLEANING SERVICES

 

NIGHTLY

 

Empty wastebaskets and replace plastic liners as needed (liners to be paid for
by tenant).

 

Dust furniture and fixtures, office equipment, ledges, windowsills, telephones
and bookshelves.

 

Spot clean walls around door frames and light switches. Clean and sanitize
drinking fountains. Damp wipe desk and table tops.

 

Vacuum carpeting.

 

Spot clean carpeting.

 

Dry mop composition floors using chemically treated dry mops.

 

Spot mop composition floors.

 

Vacuum and/or sweep and dust stairways.

 

 

LOBBY AND ELEVATORS

 

Damp wipe elevator doors inside and out and elevator walls and button panels.

 

Dust elevator doors and walls.

 

Clean elevator tracks.

 

Vacuum elevator rugs.

 

Wash entrance door glass.

 

 

TENANT’S KITCHEN

 

Wash table tops in kitchen.

 

Wipe down chairs, refrigerator, sink, microwave and dishwasher in kitchen.

 

 

COMPUTER ROOM. COMPUTERS AND OTHER EQUIPMENT

 

Special care in cleaning of these items.

 

--------------------------------------------------------------------------------


 

LAVATORIES

 

Wash and disinfect sinks, commodes and urinals. Wash and polish mirrors and
bright work. Empty receptacles and remove trash. Dust partitions, dispensers and
receptacles.

 

Replenish toilet tissue, paper towel and hand soap dispensers (supplies to be
furnished by Landlord).

 

Sweep, wash and disinfect floors.

 

Wash and polish all marble.

 

 

WEEKLY

 

Dust bottoms of chairs, typewriter tables, baseboards, open shelves, etc.

 

Remove fingerprints and smudges from doors, door frames, walls, switchplates and
partitions.

 

Wash composition floors.

 

Spray buff composition floors.

 

Wash chairs.

 

 

MONTHLY

 

Dust walls and venetian blinds.

 

Wash and redress composition floors and baseboards.

 

 

QUARTERLY

 

Dust ceiling diffusers.

 

Machine strip and refinish composition floors.

 

 

WINDOW CLEANING

 

Wash and clean interior and exterior windows including all metal mullions and
sashes, which shall be wiped clean during the window cleaning operation once
every three (3) months.

 

2

--------------------------------------------------------------------------------


 

EXHIBIT D

 

RULES AND REGULATIONS

 

1.             The sidewalks, entrances, passages, courts, elevators,
vestibules, stairways, corridors or halls of the Building shall not be
obstructed or encumbered or used for any purpose other than ingress and egress
to and from the premises demised to any tenant or occupant.

 

2.             No awnings or other projections shall be attached to the outside
walls or windows of the Building without the prior consent of Landlord. No
curtains, blinds, shades, or screens shall be attached or hung in, or used in
connection with, any window or door of the premises demised to any tenant or
occupant, without the prior consent of Landlord. Such awnings, projections,
curtains, blinds, shades, screens, or other fixtures must be of a quality type,
design and color, and attached in a manner, approved by Landlord.

 

3.             No sign, advertisement, object, notice or other lettering shall
be exhibited, inscribed, painted or affixed on any part of the outside or inside
of the premises demised to any tenant or occupant or of the Building without the
prior consent of Landlord. Interior signs on doors and directory tables, if any,
shall be of a size, color and style approved by Landlord.

 

4.             The sashes, sash doors, skylights, windows, and doors that
reflect or admit light and air into the halls, passageways or other public
places in the Building shall not be covered or obstructed, nor shall any
bottles, parcels, or other articles be placed on any window sills.

 

5.             No show cases or other articles shall be put in front of or
affixed to any part of the exterior of the Building, nor placed in the halls,
corridors, vestibules or other parts of the Building.

 

6.             The water and wash closets and other plumbing fixtures shall not
be used for any purposes other than those for which they were constructed, and
no sweepings, rubbish, rags, or other substances shall be thrown therein.

 

7.             No tenant or occupant shall mark, paint, drill into, or in any
way deface any part of the Building or the premises demised to such tenant or
occupant. No boring, cutting or stringing of wires shall be permitted, except
with the prior consent of the Landlord, and as Landlord may direct. No tenant or
occupant shall install any carpeting in the premises demised to such tenant or
occupant except in manner approved by Landlord and in accordance with the
following minimum specifications:

 

Padding - 40 ounces in weight per square yard

Carpeting - 25 ounces in face weight per square yard

 

8.             No bicycles, vehicles or animals of any kind shall be brought
into or kept in or about the premises demised to any tenant. Bicycles may be
stored in racks, if any, furnished for such purpose by Landlord in a common area
of the Property. No cooking shall be done or permitted in the Building by any
tenant without the approval of Landlord. No tenant shall cause

 

--------------------------------------------------------------------------------


 

or permit any unusual or objectionable odors to emanate from the premises
demised to such tenant.

 

9.             Without the prior consent of Landlord, no space in the Building
shall be used for manufacturing, or for the sale of merchandise, goods or
property of any kind at auction.

 

10.           No tenant shall make, or permit to be made, any unseemly or
disturbing noises or disturb or interfere with other tenants or occupants of the
Building or neighboring buildings or premises whether by the use of any musical
instrument, radio, television set or other audio device, unmusical noise,
whistling, singing, or in any other way. Nothing shall be thrown out of any
doors or windows.

 

11.           Each tenant must, upon the termination of its tenancy, restore to
Landlord all keys of stores, storage areas, offices and toilet rooms, either
furnished to, or otherwise procured by, such tenant.

 

12.           All removals from the Building, or the carrying in or out of the
Building or the premises demised to any tenant, of any safes, freight,
furniture, or bulky matter of any description must take place at such time and
in such manner as Landlord or its agents may determine, from time to time.
Landlord reserves the right to inspect all freight to be brought into the
Building and to exclude from the Building all freight which violates any of the
Building Rules or the provisions of such tenant’s lease.

 

13.           No tenant shall use or occupy, or permit any portion of the
premises demised to such tenant to be used or occupied, as an office for a
public stenographer or typist, or as a barber or manicure shop, or as an
employment bureau. No tenant or occupant shall engage or pay any employees in
the Building, except those actually working for such tenant or occupant in the
Building, nor advertise for laborers giving an address at the Building.

 

14.           No tenant or occupant shall purchase spring water, ice, food,
beverage, lighting maintenance, cleaning towels or other like service, from any
company or person not approved by Landlord, such approval not unreasonably to be
withheld.

 

15.           Landlord shall have the right to prohibit any advertising by any
tenant or occupant which, in Landlord’s opinion, tends to impair the reputation
of the Building or its desirability as a building for offices, and upon notice
from Landlord, such tenant or occupant shall refrain from or discontinue such
advertising.

 

16.           Landlord reserves the right to exclude from the Building, between
the hours of 6:00 p.m. and 8:00 a.m. on Business Days and otherwise at all
hours, all unauthorized persons.

 

17.           Each tenant, before closing and leaving the premises demised to
such tenant at any time, shall see that all entrance doors are locked and
windows closed.

 

18.           No premises shall be used, or permitted to be used, for lodging or
sleeping, or for any immoral or illegal purpose.

 

2

--------------------------------------------------------------------------------


 

19.           There shall not be used in the Building, either by any tenant or
occupant or by their agents or contractors, in the delivery or receipt of
merchandise, freight or other matter, any hand trucks or other means of
conveyance except those equipped with rubber tires, rubber side guards and such
other safeguards as Landlord may require.

 

20.           Canvassing, soliciting and peddling in the Building are prohibited
and each tenant and occupant shall cooperate in seeking their prevention.

 

21.           If the premises demised to any tenant become infested with vermin,
such tenant, at its sole cost and expense, shall cause its premises to be
exterminated from time to time, to the satisfaction of Landlord, and shall
employ such exterminators therefor as shall be approved by Landlord.

 

22.           No tenant shall move, or permit to be moved, into or out of the
Building or the premises demised to such tenant, any heavy or bulky matter,
without the specific approval of Landlord. If any such matter requires special
handling, only a person holding a Master Rigger’s license shall be employed to
perform such special handling. No tenant shall place, or permit to be placed, on
any part of the floor or floors of the premises demised to such tenant, a load
exceeding the floor load per square foot which such floor was designed to carry
and which is allowed by law. Landlord reserves the right to prescribe the weight
and position of safes and other heavy matter, which must be placed so as to
distribute the weight. Whenever any passenger elevator is used for the transport
of freight, protective padding furnished by Landlord shall be attached to the
side and rear walls of said elevator during such use.

 

23.           The requirements of tenants will be attended to only upon
application at the office of the building. Building employees shall not be
required to perform, and shall not be requested by any tenant or occupant to
perform, any work outside of their regular duties, unless under specific
instructions from the office of the managing agent of the building.

 

24.           The possession of any lighted cigarette, cigar, pipe or other
smoking articles shall be prohibited throughout the Building and the sidewalks
adjoining the Building.

 

3

--------------------------------------------------------------------------------
